

STATE OF NORTH CAROLINA
COUNTY OF WAKE
PURCHASE AND SALE AGREEMENT


This Purchase and Sale Agreement (this "Agreement") is made as of the last date
set forth in the signature blocks below (the "Effective Date") by and between
the STATE OF NORTH CAROLINA, a body politic and corporate (hereinafter referred
to as "Seller"), and BANDWIDTH INC., a Delaware corporation (hereinafter
referred to as "Purchaser"). Seller and Purchaser are at times collectively
referred to hereinafter as the "Parties" or individually as the "Party."


1.Agreement. Subject to the terms and conditions hereinafter set forth in this
Agreement, Purchaser hereby offers to purchase and Seller agrees to sell and
convey all of that parcel or plot of land described below as the Property,
together with all improvements located thereon.


2.Definitions. In addition to the defined terms set forth elsewhere in this
Agreement, unless the context otherwise requires, the following terms used in
this Agreement, as indicated by their initial capitalization, shall be defined
as follows:


2.1"Additional Earnest Money" means the additional sum of Twenty-Five Thousand
and 00/100 Dollars ($25,000.00) deposited by Purchaser with Seller at the end of
the Inspection Period.


2.2"City" means the City of Raleigh, a North Carolina municipal corporation.


2.3"Closing" means the transfer and conveyance of legal title to the Property
from Seller to Purchaser.


2.4"Closing Attorney" means Kilpatrick Townsend & Stockton LLP, located at 4208
Six Forks Road, Suite 1400, Raleigh, North Carolina. Closing Attorney shall be
employed by Purchaser and shall handle the Closing of this transaction.


2.5"Closing Date" means the date the Seller transfers to Purchaser legal title
to the Property and being more specifically defined in Section 8.


2.6"Conditions Precedent" is defined in Section 7.1 hereof.


2.7"Council of State" means that body defined in Article III of the North
Carolina Constitution or any one or more successor bodies, agencies or organs of
the State of North Carolina clothed with similar authority to approve the
transfer of interests in real property owned by the State of North Carolina or
to approve conditions applicable to the use of real property owned by the State
of North Carolina.


2.8"DOA" means the North Carolina Department of Administration.


Page 1 of 64
16573214V.12



--------------------------------------------------------------------------------



2.9"Development" means all usual and customary activities to be completed by
Purchaser in order to construct buildings, structures and related appurtenances
on the Property, and to otherwise improve the Property for Purchaser's Intended
Use, all in in accordance with the approved Entitlements.


2.10"Earnest Money" means collectively, the Initial Earnest Money and the
Additional Earnest Money as more specifically described in Section 4.
2.11"Earnest Money Credit" is defined in Section 4.


2.12"Effective Date" means the later of the date of Purchaser's or Seller's
execution of this Agreement, as indicated below their executions hereon.


2.13"Entitlements" means the Zoning and other approvals Purchaser must obtain
from the City and any other Governmental Authorities for the Development of the
Property, including, but not limited to, all permits (other than a building
permit) and all final unappealed and unappealable land development, zoning and
other approvals from all governing bodies having jurisdiction over the Property
for the construction, development and use of the Property for the Development in
accordance with a plan of development satisfactory to Purchaser for the
Development, as well as confirmation of availability of all utilities necessary
for the operation of the Property for the Development, including, without
limitation, water, sewer, gas, electric and cable sufficient for the operation
of the Property for the Development.


2.14"Entitlement Date" means the date the City has approved the necessary
Entitlements for the Development of the Property. Purchaser shall notify Seller
in writing of the Entitlement Date within five (5) business days following the
City's approval of the Entitlements.


2.15"Governmental Authorities" means all of the various bodies, agencies,
authorities, boards, commissions, courts, instrumentalities, legislatures, and
offices of any nature whatsoever of any governmental unit or political
subdivision, whether state, county, or municipal, having jurisdiction over the
Property including, without limitation: the State, acting through its various
departments and agencies including DOA; and the City, acting through its various
departments and agencies.


2.16"Governor" means the Governor of the State of North Carolina.


2.17"Initial Earnest Money" means the sum of Twenty-Five Thousand and 00/100
Dollars ($25,000.00) as is more specifically defined in Section 4.


2.18"Inspections" is defined in Section 6.1.2 hereof.


2.19"Inspection Materials" is defined in Section 6.2.1 hereof.


2.20"Inspection Period" means the period of time starting on the Effective Date
and ending at 6:00 p.m. (Eastern time) on the date that is two hundred seventy
(270)


Page 2 of 64
16573214V.12



--------------------------------------------------------------------------------



days thereafter, as more specifically defined in Section 6.1.1., as may be
extended by the Inspection Period Extension.


2.21"Inspection Period Extension" is defined in Section 6.5.2.


2.22"Joint Legislative Commission on Governmental Operations" means that
committee of the Legislature tasked, pursuant to Chapter 146 of the North
Carolina General Statutes, as amended from time to time, with reviewing proposed
dispositions of certain lands owned by Seller.


2.23"Legislature" means the Legislature of the State of North Carolina.


2.24"Outside Date" means December 31, 2021.


2.25"Permitted Exceptions" is defined in Section 6.3 hereof.


2.26"Property" means that certain parcel or tract of the land lying in the City
of Raleigh, Wake County, North Carolina containing forty (40) acres, more or
less, and being located at 4501 Reedy Creek Road, Raleigh, NC, together with any
easements or other appurtenances appertaining thereto as further described on
Exhibit A attached hereto and incorporated herein by reference.


2.27"Property Information" is defined in Section 6.2.2 hereof.


2.28"Purchase Price" means the sum equal to Seven Hundred Fifty Thousand and
00/100 Dollars ($750,000.00) per acre as determined by the Survey, or
approximately Thirty Million and 00/100 Dollars ($30,000,000.00), and is more
specifically described in Section 3.
2.29"Purchaser's Intended Use" means the Development of the Property for use as
an office building (with an associated covered parking deck and outdoor
amenities), a school and retail facilities.


2.30"Purchaser's Title Commitment" is defined in Section 6.3 hereof.


2.31"Purchaser's Title Objection Notice" is defined in Section 6.3 hereof.


2.32"Seller's Title Response Notice" is defined in Section 6.3 hereof.


2.33"State" means the State of North Carolina, which is also designated herein
as Seller.


2.34"State Approvals" means the favorable consideration and approval as required
by law for the purchase and sale of the Property on terms consistent with those
set fo1ih in this Agreement by the Joint Legislative Commission on Governmental
Operations, the Governor and Council of State.
2.35"Survey" is defined in Section 6.4 hereof.




Page 3 of 64
16573214V.12



--------------------------------------------------------------------------------



2.36"Unpermitted Encumbrance" is defined in Section 6.3 hereof.


2.37"Zoning" means the rezoning of the Property by the City as necessary for
Purchaser's Intended Use.


3.Purchase Price. The Purchase Price for the Property shall be paid by Purchaser
to Seller in immediately available funds at Closing.


4.Earnest Money. Within three (3) days after Purchaser's execution and delivery
of this Agreement, Purchaser shall deliver to Standard Title Company (the
"Escrow Agent") the. Initial Earnest Money by wire transfer, which shall be held
in trust and applied pursuant to the terms of this Agreement. Pursuant to the
terms of Section 6.1.1, Purchaser, if applicable, shall deliver to Escrow Agent
the Additional Earnest Money. At Closing, the Earnest Money shall be applied as
a partial payment of the Purchase Price (the "Earnest Money Credit"). In the
event the purchase and sale of the Property contemplated hereby is not
consummated, the Earnest Money shall either be returned to Purchaser or retained
by Seller as provided in this Agreement.


5.Property Condition. Purchaser acknowledges that Purchaser will have full and
adequate right and opportunity to inspect and examine the Property. If Purchaser
elects to proceed with Closing, Purchaser shall exclusively rely upon
Purchaser's own inspection and examination.


5.1Property Conveyed "As-Is, Where-Is". Purchaser understands and agrees (i)
that neither Seller nor its agents and employees have made any representation,
warranty or guaranty, express or implied, oral or written, regarding (a)
compliance of the Property with any applicable law, regulation or ordinance,
including, but not limited to, any land use, zoning or subdivision ordinances,
any environmental laws or any health, safety and building codes, or (b) any
other matter regarding the condition of the Property or title to the Property,
(ii) that Seller is not obligated to alter, repair or improve the Property, in
any manner, and (iii) THE PROPERTY WILL BE CONVEYED BY SELLER IN ITS "AS-IS,
WHERE-IS, WITH ALL FAULTS" CONDITION, WITH ALL PRESENT AND FUTURE FAULTS OR
DEFECTS, AND WITHOUT ANY REPRESENTATION OR WARRANTIES OF ANY KIND FROM SELLER,
INCLUDING, WITHOUT LIMITATION, ANY EXPRESS OR IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS OR HABITABILITY.


5.2Release. Purchaser (and any party claiming through or under Purchaser) hereby
agrees that following the Closing, except as may be expressly set forth herein,
Seller shall be released from any and all claims relating to or arising under
this Agreement and the sale and conveyance of the Property.


6.Due Diligence.


6.1Inspection Period.


6.1.1Purchaser shall have until the end of the Inspection Period in which to
perform such investigations, examinations, tests and inspections as Purchaser
shall deem necessary or desirable to determine whether the Property is suitable
and


Page 4 of 64
16573214V.12



--------------------------------------------------------------------------------



satisfactory to for Purchaser's Intended Use. In the event Purchaser shall
determine that the Property is not suitable and satisfactory to Purchaser, or
for any other reason or no reason, Purchaser shall have the right to terminate
this Agreement by giving written notice to Seller prior to the expiration of the
Inspection Period. In the event Purchaser gives Seller the notice, then the
Earnest Money shall be refunded to Purchaser upon request, all rights and
obligations of the Parties under this Agreement shall expire, and this Agreement
shall become null and void. If Purchaser does not terminate this Agreement in
accordance with this Section 6.1 prior to the expiration of the Inspection
Period or if Purchaser elects the Inspection Period Extension in accordance with
Section 6.5.2, then (i) Purchaser shall, within three (3) days after the
expiration of the Inspection Period (or the Inspection Period Extension if
applicable), deliver to Escrow Agent the Additional Earnest Money, and, (ii)
Purchaser shall have no further right to terminate this Agreement pursuant to
this Section 6.1.


6.1.2During the Inspection Period, Purchaser and Purchaser's agents or employees
shall have the right to enter upon the Property from time to time to conduct
such inspections, tests and studies as Purchaser may deem necessary
(collectively, the "Inspections"), provided that prior to any such entry
Purchaser shall obtain Seller's written authorization to enter upon the Property
and shall notify Seller of (a) the purpose of such entry, (b) the location of
any sampling or work to be performed, and the time such sampling or work shall
occur. Purchaser and/or its agents, representatives, contractors, subcontractors
and consultants shall be adequately insured regarding such sampling or work.
Seller shall grant Purchaser's reasonable requests for entry-upon the Property,
provided that Purchaser shall leave the Property in substantially the same or
better condition as it was prior to the entry thereon by Purchaser or its agents
or employees or, in the event of any damage to the Property, Purchaser shall
repair and restore the Property substantially to its prior condition. Purchaser
agrees to indemnify and hold harmless Seller from any loss or damage to persons
or property, including reasonable attorneys' fees, arising out of the entry upon
the Property by Purchaser, its agents or employees, or arising out of the
Inspections that Purchaser, its agents or employees may conduct pursuant to this
Section 6.1; provided, however, in no event will Purchaser be liable for any
pre-existing conditions merely discovered by Purchaser, and/or its agents,
representatives, contractors, subcontractors and consultants.


6.1.3After the close of the Inspection Period, if the Purchaser elects to
continue with this Agreement, at all times following the Inspection Period,
Purchaser may enter upon the Property for the purposes of conducting surveys,
collecting soil samples and performing other such studies including borings
necessary for determining the suitability of the Property for Purchaser's
Intended Use, provided that prior to any such entry Purchaser shall obtain
Seller's written authorization to enter upon the Property and shall notify
Seller of (a) the purpose of such entry, (b) the location of any sampling or
work to be performed, and (c) the time such sampling or work shall occur.
Purchaser and/or its agents, representatives, contractors, subcontractors and
consultants shall be adequately insured regarding such sampling or work. Seller
shall grant Purchaser's reasonable requests for entry upon the Property with the
agreement that Purchaser shall not damage the Property, provided that Purchaser
shall leave the Property in substantially the same or better condition as it was
prior to the entry thereon by Purchaser or its agents or employees or, in the
event


Page 5 of 64
16573214V.12



--------------------------------------------------------------------------------



of any damage to the Property, Purchaser shall repair and restore the Property
substantially to its prior condition. Purchaser agrees to indemnify and hold
harmless Seller from any loss or damage to persons or property, including
reasonable attorneys' fees, arising out of the entry upon the Property by
Purchaser, its agents or employees, or arising ciut of the Inspections that
Purchaser, its agents or employees may conduct pursuant to this Section 6.1;
provided, however, in no event will Purchaser be liable for any pre-existing
conditions merely discovered by Purchaser, and/or its agents, representatives,
contractors, subcontractors and consultants.


6.2Property Information.


6.2.2If the purchase and sale of the Property is not consummated in accordance
with this Agreement, regardless of the reason or the Party at fault, Purchaser
shall promptly deliver to Seller: (i) a list setting forth the names of all
persons or entities who conducted investigations, examinations, tests or
inspections of or with respect to the Property on behalf of or at the instance
of Purchaser; (ii) all third party reports, studies, surveys, site plans and
other written or graphic material of any kind or nature generated, collected,
prepared or compiled by third parties in connection with such investigations,
examinations, tests or inspections (collectively, the "Inspection Materials");
and an instrument in form and substance reasonably satisfactory to Purchaser and
Seller transferring and assigning-, to the extent assignable, to Seller all of
Purchaser's rights, title and interest in or to the Inspection Materials. The
Inspection Materials shall be delivered by Purchaser to Seller without
representation or warranty, express or implied, as to the assignability of the
Inspection Materials, the terms or quality thereof and without demand for
reimbursement of any fees or costs incurred by Purchaser in the preparation
thereof or otherwise. Purchaser's obligation to deliver to Seller all of the
Inspection Materials shall survive the termination of this Agreement.


6.2.2Purchaser acknowledges that documents and information concerning the
Property (collectively, the "Property Information") may exist in Seller's
archived files and that such files are available for public examination in
accordance with applicable law. The State Property Office, an agency of the
Seller shall deliver copies of any Property Information in the possession of the
State Property Office to Purchaser within five (5) business days after the
Effective Date. The State Property Office shall


Page 6 of 64
16573214V.12



--------------------------------------------------------------------------------



have no obligation to produce and deliver copies of Property Information in the
custody or possession of any other agency of Seller. In the event Purchaser is
supplied with copies of any Property Information, whether the Property
Information is delivered by Seller or otherwise obtained by Purchaser, the
Property Information shall be deemed to have been provided to Purchaser without
any representation or warranty of any kind or nature whatsoever and shall be
understood to have been provided only for Purchaser's informational purposes. If
the purchase and sale of the Property is not consummated in accordance with this
Agreement, regardless of the reason or the Party at fault, Purchaser shall
immediately re-deliver to Seller all copies of the Property Information, whether
such copies were actually delivered by Seller or are duplicate copies made by
Purchaser or Purchaser's agents, subject to Purchaser's compliance with law and
Purchaser's existing electronic document retention policies. Purchaser's
obligation to deliver to Seller all copies of the Property Information shall
survive the termination of this Agreement.


6.3Title. Prior to expiration of the Inspection Period, Purchaser shall obtain,
at Purchaser's expense, a written commitment for issuance of a title insurance
policy by a company selected by Purchaser ("Purchaser's Title Commitment"). In
the event Purchaser's Title Commitment discloses title defects or any other
matter concerning the Property to which Purchaser objects, Purchaser shall
deliver written notice thereof ("Purchaser's Title Objection Notice") to Seller
prior to expiration of the Inspection Period. Seller shall have five (5)
business days after the date of receipt of such notice in which to deliver a
written notice to Purchaser ("Seller's Title Response Notice") indicating
whether Seller will undertake to cure the title defects and other matters
identified in Purchaser's Title Objection Notice prior to Closing. If Seller
fails to deliver a Seller's Title Response Notice within the required time
frame, or delivers a notice indicating that it is unable or unwilling to cure or
eliminate one or more of such defects or objections prior to Closing, Purchaser
shall have the right, at its sole option, to (i) terminate this Agreement,
whereupon Seller shall return the Earnest Money to Purchaser as provided herein
and the Parties shall thereupon be released from any further liability or
obligation hereunder, except those that are expressly stated to survive
termination of this Agreement; or (ii) waive such objection or defects and
proceed to Closing as otherwise required herein. As used in this Agreement, the
term "Permitted Exceptions" shall mean (i) the lien for real estate taxes or
other governmental assessments not yet due and payable as of the date of
Closing; and (ii) matters listed in Purchaser's Title Commitment as either
exceptions or exclusions to which Purchaser does not raise an objection as
provided above, or, having objected, Purchaser waives in accordance with the
provisions of this Section. The foregoing notwithstanding, Purchaser shall have
the right to object at any time to any encumbrance on title or lien that
attaches to the Property without its written consent subsequent to providing
Purchaser's Title Objection Notice (each an "Unpermitted Encumbrance"). In the
event Purchaser objects to an Unpermitted Encumbrance and Seller is unable,
unwilling or fails to cure or eliminate an Unpermitted Encumbrance to
Purchaser's satisfaction prior to Closing, Purchaser shall have the right, at
its sole option, to (i) terminate this Agreement, whereupon Seller shall return
the Earnest Money to Purchaser as provided herein and the Parties shall
thereupon be released from any further liability or obligation hereunder, except
those that are expressly stated to survive termination of this Agreement; or
(ii) waive such objection or defects and proceed to Closing as


Page 7 of 64
16573214V.12



--------------------------------------------------------------------------------



otherwise required herein. Seller will not knowingly create any Unpermitted
Encumbrance after the Effective Date.


6.4Survey. Purchaser shall engage the services of a surveyor to prepare a survey
(the "Survey") of the Property and shall be solely responsible for all costs
associated with such surveying services. Prior to Closing, Seller agrees to
execute a subdivision plat reasonably acceptable to Seller that divides the
Property and an adjacent tract of twenty-five (25) acres (the "Seller's Retained
Parcel") from a larger tract that contains a total of approximately one thousand
(1,000) acres.


6.5Entitlements.


6.5.1Purchaser Responsibility. Purchaser shall have the right, but not the
obligation, to apply for and pursue all Entitlements or other third party
approvals on such terms and conditions that are acceptable to Purchaser. The
pursuit of any such approvals and the preparation of any materials necessary
therefor shall be at the sole cost and expense of Purchaser without
reimbursement from Seller. Purchaser shall notify Seller in writing of the
Entitlement Date within five (5) business days after receipt of the
Entitlements.


6.5.2Inspection Period Extension. If Purchaser determines that additional time
is needed to obtain its Entitlements or to conduct further due diligence
investigations, Purchaser shall have the option to extend the Inspection Period
for one (1) additional period of sixty (60) days ("Inspection Period
Extension"). In order to exercise its option to extend the Inspection Period,
Purchaser shall furnish written notice of its exercise of the Inspection Period
Extension to Seller on or before the expiration of the Inspection Period and
thereafter the Initial Earnest Money shall become non-refundable (except in the
event of a Seller Default) but otherwise applied to the Purchase Price.


6.5.3Seller Cooperation. Subject to the conditions and limitations set forth
herein, Seller shall cooperate with and assist Purchaser in obtaining the
Entitlements or other third party approvals; provided that Seller shall not be
required to incur any out of pocket cost or expense in connection with any such
cooperation or assistance. The form of the cooperation and assistance offered by
Seller shall generally be limited to (i) meeting with City staff or attending
such other public meetings as reasonably necessary; (ii) executing, upon
reasonable request, in its capacity as owner of the Property zoning applications
and documents of a similar nature reasonably acceptable to Seller; and (iii)
providing such other cooperative assistance as Seller may determine in its
reasonable discretion to be necessary to aid Purchaser in obtaining the
Entitlements or other third party approvals. Seller agrees that Purchaser shall
be permitted to rezone the Property to a general use district. In the event that
Purchaser elects to rezone the Property to a conditional use district, Seller
shall seek the approval of the Council of State if necessary as soon as
reasonably practicable; provided that Seller reserves the right to condition any
such Council of State approval to be effective only upon conveyance of the
Property to Purchaser and to indicate such proviso on any rezoning application
signed by Seller.




Page 8 of 64
16573214V.12



--------------------------------------------------------------------------------





7.Contingencies.


7.1Seller's Conditions Precedent. The obligation of Seller to proceed to Closing
is subject to the satisfaction of each of the following conditions
(collectively, the "Seller's Conditions Precedent"):


7.1.1All of Purchaser’s representations contained herein shall be true and
correct
in all material respects as of the Effective Date and as of the Closing Date.


7.1.2All State Approvals shall have been received.


7.1.3A properly executed, final subdivision plat approved by the City, signed
and
sealed by the surveyor selected by Purchaser, and in recordable form reasonably
acceptable to Seller, shall have been prepared and delivered to Seller and
Purchaser.


7.1.4Purchaser shall have delivered the Purchaser's Closing Documents.


7.2 Failure to Satisfy Seller's Conditions. If any of the Seller's Conditions
Precedent are not satisfied as of the Closing Date, Seller shall have the right
to (a) terminate this Agreement upon written notice to Purchaser and receive the
return of the Earnest Money and thereafter the Parties shall thereupon be
released from any further liability or obligation hereunder, except those that
are expressly stated to survive termination of this Agreement; or (b) waive the
condition and proceed to Closing.


7.3Purchaser's Conditions Precedent. The obligation of Purchaser to proceed to
Closing is subject to the satisfaction of each of the following conditions
(collectively, the "Purchaser's Conditions Precedent"):


7.3.1All of Seller's representations contained herein shall be true and correct
in all material respects as of the Effective Date and as of the Closing Date.


7.3.2There shall have been no Unpermitted Encumbrance that attaches to the
Property after the expiration of the Inspection Period.


7.3.3All State Approvals shall have been received.


7.3.4A properly executed, final subdivision plat approved by the City, signed
and sealed by the surveyor selected by Purchaser, and in recordable form
reasonably acceptable to Seller, shall have been prepared and delivered to
Seller and Purchaser.




7.3.5Seller shall have delivered the Seller's Closing Documents.


7.3.6All of the Entitlements have been obtained by Purchaser for the
Development.


Page 9 of 64
16573214V.12



--------------------------------------------------------------------------------





7.4Failure to Satisfy Purchaser's Conditions. If any of the Purchaser's
Conditions Precedent are not satisfied as of the Closing Date, Purchaser shall
have the right to(a) terminate this Agreement upon written notice to Seller and
receive a full refund of the Earnest Money and thereafter the Parties shall
thereupon be released from any further liability or obligation hereunder, except
those that are expressly stated to survive termination of this Agreement; or (b)
waive the condition and proceed to Closing.


8.Closing. The Closing of the purchase and sale of the Property shall be held at
the offices of the Closing Attorney or ·agent selected by Purchaser, or at such
other place as shall be mutually agreed upon between the Parties, and shall take
place thirty (30) days after the later to occur of(i) the end of the Inspection
Period, or (ii) the Entitlement Date (the "Closing Date"), but in no event later
than the Outside Date. Notwithstanding the foregoing, Purchaser, in its sole
discretion, may elect to move the Closing to a date earlier than the Closing
Date specified above by providing Seller with prior written notice of its
election at least fifteen (15) days prior to the new date of Closing. In lieu of
an in person settlement, the Parties may elect to accomplish settlement via an
exchange of documents by United States mail or reputable courier or overnight
delivery service.


8.1Outside Date. Notwithstanding any other provision in the Agreement to the
contrary, if Closing has not occurred on or before the Outside Date, and such
failure is not the result of failure by either Party to satisfy its obligations
hereunder, either Purchaser or Seller may, by written notice to the other Party,
terminate this Agreement, whereupon Purchaser shall receive a full refund of the
Earnest Money and the Parties shall thereupon be released from any further
liability or obligation hereunder, except those that are expressly stated to
survive termination of this Agreement.


8.2Closing Documents. At Closing, Seller shall deliver to Purchaser (i) a
non-warranty deed for the Property, subject to the Permitted Exceptions, (ii)
the Lease, (iii) the Detention Pond Easement, (iv) the Restrictive Covenants,
and (v) a closing statement (collectively, the "Seller's Closing Documents"). At
Closing, Purchaser shall deliver to Seller (i) the Lease, and (ii) the closing
statement (collectively, the "Purchaser's Closing Documents")


8.3Costs of Closing. Seller shall pay for preparation of the non-warranty deed
and Seller's attorneys' fees. Purchaser shall pay for all other closing costs,
including recording fees, expenses associated with the examination of title,
title insurance premium and Purchaser's attorneys' fees.


8.4Prorations and Adjustments to Purchase Price. The following prorations and
adjustments (all with respect to the cash portion of the Purchase Price) shall
be made between Purchaser and Seller at Closing, or thereafter if Purchaser and
Seller shall agree:


8.4.1 At Closing Purchaser shall pay to Seller for the Property the Purchase
Price, less the Earnest Money Credit, in immediately available funds.


8.4.2 The Seller is exempt from paying property taxes on the Property. As such,
there are no current or past ad valorem taxes due for the Property and there
will be no proration of ad valorem taxes at Closing.




Page 10 of 64
16573214V.12



--------------------------------------------------------------------------------



8.4.3 Pursuant to NCGS § 105-228.28, the conveyance of the Property to Purchaser
is not subject to the payment of excise tax.


9.Possession. Possession of the Property shall be delivered to Purchaser on the
Closing Date free and clear of all leases, licenses or rights of possession of
third parties.


10.Broker.


10.1Seller Representation. Seller represents that it has not been represented by
a real estate broker or agent in this transaction.


10.2Purchaser Representation. Purchaser represents and warrants that it has not
been represented by a real estate broker or agent in this transaction (other
than Davis Moore Advisors which is not due a real estate commission for this
transaction) and that it will hold Seller harmless from and against any and all
liabilities, losses, costs, damages and expenses, including reasonable
attorneys' fees and costs of litigation, Seller may suffer or incur because of
any claim any real estate broker or agent, whether or not meritorious, for any
fee, commission or other compensation with regard to this Agreement or the sale
and purchase of the Property contemplated hereby, and arising out of any acts or
agreements of Purchaser.


10.3Survival. This Section shall survive the Closing or any termination of this
Agreement. 
11. Default 
11.1 Purchaser's Default. If the purchase and sale of the Property contemplated
hereby is not consummated in accordance with the terms and provisions of this
Agreement due to circumstances or conditions which constitute a default by
Purchaser under this Agreement, the Earnest Money shall be retained by Seller as
Seller's full liquidated damages for such default. The Parties acknowledge that
Seller's actual damages in the event of a default by Purchaser will be difficult
to ascertain, that such liquidated damages represent the Parties' best estimate
of such damages, and that Seller and Purchaser believe such liquidated damages
are a reasonable estimate of such damages. The Parties expressly acknowledge
that the foregoing liquidated damages are intended not as a penalty, but as full
liquidated damages, in the event of a default. Such liquidated damages shall be
the sole and exclusive remedy of Seller by reason of a default by Purchaser, and
Seller hereby waives and releases any right to sue Purchaser for specific
performance of this Agreement or to prove that Seller's actual damages exceed
the amount which is herein provided to Seller as full liquidated damages;
provided, however, that the foregoing liquidated damages shall not apply to any
duty, obligation, liability or responsibility which Purchaser may have under the
indemnification provisions of Section 6.1.2 of this Agreement, as to which
Seller shall have all rights and remedies provided for or allowed by law or in
equity.


11.2 Seller’s Default. If the purchase and sale of the Property contemplated
hereby is not consummated in accordance with the terms and provisions of this
Agreement due to circumstances or conditions which constitute a default by
Seller under this Agreement (a "Seller Default"), the Earnest Money shall be
refunded to Purchaser upon request, and, provided Purchaser is not in default of
its obligations under this Agreement, Purchaser may, as its sole and exclusive
remedies, (i) sue Seller for specific performance of this Agreement if, and only
if, Seller's default is a refusal by Seller to convey the Property to Purchaser
as required by this Agreement; or (ii) terminate this Agreement, in which event
all rights and obligations of the


Page 11 of 64
16573214V.12



--------------------------------------------------------------------------------



parties under this Agreement shall expire, and this Agreement shall become null
and void provided that Purchaser shall retain the right to sue Seller to collect
actual monetary damages; provided, however, that in the event that Purchaser
elects to seek to recover damages from Seller on account of any default by
Seller under this Agreement, Seller's liability to Purchaser for all damages, of
any nature whatsoever, shall be subject to the availability of appropriated
funds and shall not exceed $50,000.00, and Purchaser shall not claim, sue for or
accept an award for more than the maximum amount of damages hereinabove set
forth on account of or in connection with this Agreement or any default by
Seller under this Agreement. Notwithstanding anything in this Agreement to the
contrary, in no event shall Purchaser be entitled to recover speculative,
special or punitive damages in connection with the breach of any obligation
under this Agreement.


11.3 Notice and Cure Rights. There shall not be a default under this Agreement
until the non-defaulting Party shall have given the defaulting Party written
notice of such default, specifying in reasonable detail the nature of the
default, and the defaulting Party shall have (i) ten (10) days in which to cure
said default in the case of monetary defaults; and (ii) twenty (20) days in
which to cure said default in the case of non­ monetary defaults.


11.4 Survival. The provisions of this Section 11 shall survive Closing and any
termination of this Agreement.


12. Special Provisions


12.1 North Carolina State Fair Parking. Purchaser agrees to construct certain
parking lots (the "Parking Lots") to accommodate approximately 4,550 cars for
North Carolina State Fair parking ("State Fair Parking"). The improvements to
the Parking Lots shall be made by Purchaser, at its sole cost and expense in
accordance with plans and a schedule mutually agreed upon by the Parties, which
plans will consider improved ingress and egress for a park and ride bus system,
appropriate parking surfaces, proper erosion and drainage control, appropriate
lighting, accommodations for restroom facilities, and Wi-Fi (the "Parking
Improvements"). Seller and Purchaser shall enter into a short term lease (the
"Lease") in the form attached as Exhibit B hereto and incorporated by reference,
to allow Purchaser access to the land on which the Parking Lots are to be
constructed. Once Purchaser has completed the Parking Improvements, the Lease
shall automatically terminate and Seller shall thereafter own, maintain, and
repair the Parking Improvements without contribution from the Purchaser and
Purchaser shall have no further obligations to Seller with respect to State Fair
Parking. Any Parking Improvements constructed on the property covered by the
Lease shall be approved by the North Carolina State Construction Office. The
Parties have agreed that the Parking Lots shall be located in the areas set
forth on the parking plans attached as Exhibit C and Exhibit D hereto and
incorporated by reference (the "Parking Plans"). During the Inspection Period,
the Parties shall work together to finalize the Parking Plans, the
specifications for the Parking Improvements, and the timing for the construction
of the Parking Improvements. In the event that further due diligence
investigation shows that an alternative site for a portion of the Parking
Improvements would be beneficial to both Parties, then if both parties agree in
their sole discretion, this Agreement may be amended to revise the Parking Plans
to reflect such alternate site. The Parking Improvements located on Seller's
Retained Parcel (Exhibit C) shall remain as a grass or turf surface. After the
completion of the Parking Improvements, Seller must terminate any rights of
third parties or State agencies to park vehicles on Seller's Retained Parcel and
thereafter Seller shall only utilize Seller's Retained Parcel for the exclusive
use of State Fair Parking during the eleven (11) day period in each October when
the North Carolina State Fair is in operation (the "State Fair Period").


Page 12 of 64
16573214V.12



--------------------------------------------------------------------------------



Upon providing Purchaser with twenty (20) days' prior written notice, Seller may
also use Seller's Retained Parcel for vehicular parking for the following
special events at the State Fairgrounds: (i) Got to be NC Agricultural Festival,
(ii) Southern Farm Show,
(iii) Dixie Deer Classic, (iv) Goodguys Car Show, (v) Greek Festival, and (vi)
for other special events approved in advance by Purchaser. The foregoing
restrictive covenants benefiting the Property shall be recorded as a separate
document in the Wake County Register of Deeds at the Closing (the "Restrictive
Covenants") and be binding upon and run with Seller's Retained Parcel; provided,
however, Seller shall continue to have the right to access Seller's Retained
Parcel for purposes of maintaining, repairing and restoring the Seller's
Retained Parcel through access points to be mutually agreed upon by the Parties
during the Inspection Period. 
12.2 Covered Parking Deck. Purchaser's current plans for the Property include
the construction of a covered parking deck facility by a third party developer
(the "Covered Parking Deck"). If the Covered Parking Deck is constructed and all
the parking spaces located in the Covered Parking Deck are exclusively leased to
or otherwise controlled by Purchaser, Purchaser, in accordance with an agreement
mutually acceptable to the Parties, shall make the parking spaces in the Covered
Parking Deck available for State Far Parking during the State Fair Period as
long as Purchaser has the exclusive use of the Covered Parking Deck.


12.3 Easement for Detention Pond. At Closing, Seller shall execute and deliver
to the Purchaser a perpetual easement for ingress, egress and regress to
Seller's Retained Parcel and to permit Purchaser to construct, maintain, repair
and replace detention ponds on Seller's Retained Parcel substantially in the
form of Easement Agreement attached hereto as Exhibit E and incorporated by
reference (the "Detention Pond Easement").


13.General Provisions.


13.1 Assignment. Except as provided below, this Agreement may not be assigned by
Purchaser, in whole or in part, without the prior written consent of Seller, and
any such assignment without the consent of Seller shall be null and void and of
no force or effect. Notwithstanding anything to the contrary, Purchaser may
assign its right to purchase all or any portion of the Property to any
subsidiary or affiliate of Purchaser; provided that any such assignment to an
entity related to or controlled by Purchaser is subject to receipt of all
necessary State Approvals. Subject to the foregoing, this Agreement shall be
binding upon and enforceable against, and shall inure to the benefit of,
Purchaser and Seller and their respective successors and permitted assigns. No
assignment shall relieve Purchaser of liability for the performance of
Purchaser's duties and obligations under this Agreement.


13.2 Applicable Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of North Carolina, without regard to
conflict of laws principles.


13.3 Entire Agreement; Modification. This Agreement supersedes all prior
discussions and agreements among Seller and Purchaser with respect to the
purchase and sale of the Property and other matters contained herein, and this
Agreement contains the sole and entire understanding among Seller and Purchaser
with respect thereto.


Page 13 of 64
16573214V.12



--------------------------------------------------------------------------------



This Agreement shall not be modified or amended except by an instrument in
writing executed by or on behalf of Seller and Purchaser.


13.4 Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original, and all of such counterparts together
shall constitute one and the same instrument.


13.5 Exhibits. Each and every exhibit referred to or otherwise mentioned in this
Agreement is attached to this Agreement and is and shall be construed to be made
a part of this Agreement by such reference or other mention at each point at
which such reference or other mention occurs, in the same manner and with the
same effect as if each exhibit were set forth in full and at length every time
it is referred to or otherwise mentioned.


13.6 Headings. The use of headings, captions and numbers in this Agreement is
solely for the convenience of identifying and indexing the various provisions in
this Agreement and shall in no event be considered otherwise in construing or
interpreting any provision in this Agreement.


13.7 Pronouns. Wherever appropriate in this Agreement, personal pronouns shall
be deemed to include the other genders and the singular to include the plural.


13.8 Counsel. Each Party warrants and represents that each Party has been
afforded the opportunity to be represented by counsel of its choice in
connection with the execution of this Agreement and has had ample opportunity to
read, review, and understand the provisions of this Agreement.


13.9 No Construction Against Preparer. No provision of this Agreement shall be
construed against or interpreted to the disadvantage of any Party by any court
or other governmental or judicial authority by reason of such Party's having or
being deemed to have prepared or imposed such provision.


13.10 Attorney's Fees. Each Party shall bear its own costs, attorney's fees, and
other expenses incurred in connection with any breach, the enforcement of any
right or the occurrence of any default under this Agreement.


13.11 No Lien. This Agreement is not and shall not be deemed or considered to
convey or be an interest in or lien against the Property.


13.12 Non-Waiver. Any failure or delay of Purchaser or Seller to enforce any
term, covenant or condition of this Agreement shall not constitute a waiver of
such term, covenant or condition, it being explicitly agreed that such a waiver
must be in writing and given pursuant to the notice provisions of this
Agreement. Any such waiver by Purchaser or Seller shall not be deemed to be a
waiver of any other breach, or of a subsequent breach of the same or any other
term, covenant or condition herein contained.


13.13 Severability. If any of the provisions of this Agreement shall be declared
invalid or unenforceable by laws applicable thereto, or unenforceable as to
certain Parties,


Page 14 of 64
16573214V.12



--------------------------------------------------------------------------------



then the performance of said provision shall be excused by the Parties hereto
and the remaining provisions of this Agreement shall remain in full force and
effect.


13.14 Rights Cumulative. All rights, remedies, powers and privileges conferred
under this Agreement on the Parties shall be cumulative of and in addition to,
but not restrictive of or in lieu of, those conferred by law.


13.15 No Recording. In no event shall this Agreement or any memorandum hereof be
recorded by Purchaser in any public records without the written consent of
Seller, and any such recordation or attempted recordation shall constitute a
breach of this Agreement by Purchaser.


13.16 Time of Essence; Dates. Time is of the essence of this Agreement. Anywhere
a day certain is stated for payment or for performance of any obligation, the
day certain go stated enters into and becomes a part of the consideration for
this Agreement. If any date set forth in this Agreement shall fall on, or any
time period set forth in this Agreement shall expire on, a day which is a
Saturday, Sunday, federal or state holiday, or other non-business day, such date
shall automatically be extended to, and the expiration of such time period shall
automatically to be extended to, the next day which is not a Saturday, Sunday,
federal or state holiday or other non-business day. The final day of any time
period under this Agreement or any deadline under this Agreement shall be the
specified day or date, and shall include the period of time through and
including such specified day or date.


13.17 Facsimile as Writing. The Parties expressly acknowledge and agree that,
notwithstanding any statutory or decisional law to the contrary, the printed
product of a facsimile transmittal shall be deemed to be "written" and a
"writing" for all purposes of this Agreement.


13.18 Notices. Whenever any notice, demand or request is required or permitted
under this Agreement, such notice, demand or request shall be in writing and
shall be delivered by hand, be sent by registered or certified mail, postage
prepaid, return receipt requested, or be sent by nationally recognized
commercial courier for next business day delivery, to the addresses set forth
below, or to such other addresses as are specified by written notice given in
accordance herewith, or shall be transmitted by facsimile to the number for each
Party set forth below, or to such other numbers as are specified by written
notice given in accordance herewith. All notices, demands or requests delivered
by hand shall be deemed given upon the date so delivered; those given by mailing
as hereinabove provided shall be deemed given on the date of deposit in the
United States Mail; those given by commercial courier as hereinabove provided
shall be deemed given on the date of deposit with the commercial courier; and
those given by facsimile shall be deemed given on the date of facsimile
transmittal. Nonetheless, the time period, if any, in which a response to any
notice, demand or request must be given shall commence to run from the date of
receipt of the notice, demand or request by the addressee thereof. Any notice,
demand or request not received because of changed address or facsimile number of
which no notice was given as hereinabove provided or because of refusal to
accept delivery shall be deemed received by the Party to whom addressed on the
date of hand delivery, on the date of facsimile transmittal, on the


Page 15 of 64
16573214V.12



--------------------------------------------------------------------------------



first calendar day after deposit with commercial courier, or on the third
calendar day following deposit in the United States Mail, as the case may be. If
written notice is given in any manner set forth above, nothing herein shall be
construed as to preclude the provision of duplicate written notice to any Party
by electronic mail at the address specified for each Party below. All notices,
demands, requests and other communications required or permitted to be given
hereunder shall be addressed to the Parties as follows:


If to Purchaser:   Bandwidth Inc.
Venture Center III
900 Main Campus Drive
Raleigh, North Carolina 27606
Attn: W. Chris Matton
Email: cmatton@bandwidth.com


w/copy to   Kilpatrick Townsend & Stockton LLP
4208 Six Forks Road, Suite 1400
Raleigh, North Carolina 27609
Attn: David R. Fricke Tel: (919) 420-1753
Fax: (919) 510-6124
Email: dfricke@kilpatricktownsend.com


If to Seller:   c/o State Property Office
116 West Jones Street, Room 4055
Raleigh, North Carolina 27603
Attn: Mike Moser
Tel: (984) 236-0292
Email: mike.moser@doa.nc.gov


w/copy to   North Carolina Department of Justice
Attn: G. Mark Teague
Raleigh, North Carolina 27602
Tel: (919) 733-7408
Fax: (919) 733-2947
Email: gteague@ncdoj.gov


If to Escrow Agent:  Standard Title Company
1330 St. Mary's Street, Suite 140
Raleigh, North Carolina 27605
Attn: Grayson G. Russell
Tel: (919) 439-3909
Email: grayson@standardtitlecompany.com


14.Escrow Money Provisions.


14.1 Investment and Use of Funds. The Escrow Agent shall not be required to
invest the Earnest Money. If the Closing under this Agreement occurs, the Escrow
Agent shall apply the Earnest Money against the Purchase Price due Seller at
Closing. Any interest earned on the Earnest Money shall become part of the
Earnest Money.




Page 16 of 64
16573214V.12



--------------------------------------------------------------------------------



14.2 Interpleader. Seller and Purchaser mutually agree that in the event of any
controversy regarding the Earnest Money, unless mutual written instructions are
received by the Escrow Agent directing the Earnest Money's disposition, the
Escrow Agent shall not take any action, but instead shall await the disposition
of any proceeding relating to the Earnest Money or, at the Escrow Agent's
option, the Escrow Agent may interplead all parties and deposit the Earnest
Money into the registry of the applicable court having jurisdiction, in which
event the Escrow Agent may recover all of its court costs and reasonable and
actual attorneys' fees. Seller or Purchaser, whichever loses in any such
interpleader action, shall be solely obligated to pay such costs and reasonable
fees of the Escrow Agent as the court may award.


14.3 Liability of Escrow Agent. The parties acknowledge that the Escrow Agent is
acting solely as a stakeholder at their request and for their convenience, that
the Escrow Agent shall not be deemed to be the agent of either of the parties,
and that the Escrow Agent shall not be liable to either of the parties for any
action or omission on its part taken or made in good faith, and not in disregard
of this Agreement, but shall be liable for its negligent acts and for any loss,
cost or expense incurred by Seller or Purchaser resulting from the Escrow
Agent's mistake of law respecting the Escrow Agent's scope or nature of its
duties.




[signatures begin on following page]


Page 17 of 64
16573214V.12



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been executed by the Parties, in
duplicate originals, as of the dates set forth below,


PURCHASER:


BANDWIDTH, INC.,
A Delaware corporation


By: /s/ David A. Morken
Name: David A. Morken
Title: Chief Executive Officer
Date: June 15, 2020




STATE OF NORTH CAROLINA


COUNTY OF WAKE
I, Shaun D. Hopson, a Notary Public in and for the County and State aforesaid do
hereby certify that David A. Morken, CEO (title) for Bandwidth Inc., a Delaware
corporation, personally came before me this day and acknowledged the due
execution of the foregoing instrument on the behalf of the company.


IN WITNESS WHEREOF, I have hereunto set my hand and Notarial Seal, this the 15th
day of June, 2020.


/s/ Shaun D. Hopson
Notary Public
My Commission Expires: 5-2-2023  Print Name: Shaun D. Hopson 
        
shopsonnotary11.jpg [shopsonnotary11.jpg]


Page 18 of 64
16573214V.12



--------------------------------------------------------------------------------



SELLER:


STATE OF NORTH CAROLINA
North Carolina Department of Administration


By: /s/ Tim Walton
Name: Tim Walton, Director
Title: State Property Office
Date: June 12, 2020


STATE OF NORTH CAROLINA


COUNTY OF WAKE
I, R. Michael Moser, a Notary Public in and for the County and State aforesaid
do hereby certify that Tim Walton, Director (title) for State Property Office, a
North Carolina State Agency, personally came before me this day and acknowledged
the due execution of the foregoing instrument on the behalf of the company.


IN WITNESS WHEREOF, I have hereunto set my hand and Notarial Seal, this the 12th
day of June, 2020.


/s/ R. Michael Moser
Notary Public
My Commission Expires: 9/30/22  Print Name: R. Michael Moser


image011.jpg [image011.jpg]


Page 19 of 64
16573214V.12



--------------------------------------------------------------------------------



Escrow Agent has executed this Agreement in order to confirm that the Escrow
Agent shall hold the Earnest Money in escrow and shall disburse the Earnest
Money pursuant to the terms of the Agreement.


ESCROW AGENT:


STANDARD TITLE COMPANY


By: /s/ Daniel C. Gunter III
Name: Daniel C. Gunter III
Title: President
Date: June 17, 2020




STATE OF NORTH CAROLINA


COUNTY OF WAKE


I, James R. Rogers IV, a Notary Public in and for the County and State aforesaid
do hereby certify that Daniel C. Gunter, President (title) for Standard Title, a
North Carolina LLC, personally came before me this day and acknowledged the due
execution of the foregoing instrument on the behalf of the company.


IN WITNESS WHEREOF, I have hereunto set my hand and Notarial Seal, this the 17th
day of June, 2020.


/s/ James R. Rogers IV
Notary Public
My Commission Expires: 2/12/2023 Print Name: James R. Rogers IV

jrnotary11.jpg [jrnotary11.jpg]


Page 20 of 64
16573214V.12



--------------------------------------------------------------------------------











































[exhibits begin on following page]


Page 21 of 64
16573214V.12



--------------------------------------------------------------------------------



EXHIBIT A


Legal Descriptionimage41.jpg [image41.jpg]image21.jpg [image21.jpg]


Page 22 of 64
16573214V.12



--------------------------------------------------------------------------------



EXHIBIT B


Lease Form


Page 23 of 64
16573214V.12



--------------------------------------------------------------------------------



Lease Form




STATE OF NORTH CAROLINA
COUNTY OF WAKE   GROUND LEASE AGREEMENT


THIS GROUND LEASE AGREEMENT ("Lease"), made and entered into as of the last date
set forth in the notary acknowledgments below by and between the STATE OF NORTH
CAROLINA, a body politic and corporate ("Lessor") and BANDWIDTH INC., a Delaware
corporation ("Lessee"). Lessor and Lessee are at times collectively referred to
hereinafter as the "Parties" or individually as the "Party."


WITNESSETH:


THAT, WHEREAS, Lessor and Lessee have entered into that certain Purchase and
Sale Agreement dated June , 2020 (the "Agreement"), pursuant to Section 12 of
which the Parties agreed to enter into this Lease for the purpose of allowing
Lessee to construct Parking Improvements on the Leased Premises (as said terms
are defined in the Agreement and below); and


WHEREAS, the North Carolina Department of Agriculture and Consumer Services
(sometimes referred to herein as "DACS") has authorized and approved the
execution of this Lease for the purposes herein specified; and


WHEREAS, the execution of this Lease for and on behalf of Lessor has been duly
approved by the Governor and Council of State at a meeting held in Raleigh,
North Carolina on the 7th day of April 2020; and


WHEREAS, the Parties have mutually agreed to the terms of this Lease as
hereinafter set
forth.


NOW, THEREFORE, in consideration of the Leased Premises, as described herein,
the purchase and sale of the Property pursuant to the Agreement, and the
promises and covenants contained in the terms and conditions hereinafter set
forth, Lessor does hereby rent, lease and demise unto Lessee, for and during the
term and under the terms and conditions hereinafter set fo1ih, the Leased
Premises, with all rights, privileges and appurtenances thereto belonging.


1.LEASED PREMISES. The "Leased Premises" means collectively (a) that certain
portion of the ±25 acre parcel of land ("Leased Parcel A") identified in the
Agreement as the Seller's Retained Parcel containing ______ square feet or
________ acres, more or less, and (b) that certain portion of a ±36.5 acre
parcel of land located at the northeast quadrant of Reedy Creek Road and Edwards
Mills Road (Leased Parcel B”) containing _______ square feet or _______ acres,
more or less, as shown and more particularly described on Schedule I, attached
hereto and incorporated herein by this reference.


2.TERM. This Lease shall commence at such date and time as Lessee closes on the
sale of Property in accordance with the Agreement (the "Commencement Date"), and
shall terminate


Page 24 of 64
16573214V.12



--------------------------------------------------------------------------------



on the date that is the earlier of (a) _________ (___) months following the
Commencement Date or (b) the Completion Date, as defined in Section 7, unless
sooner terminated as provided herein, but in no event shall the termination date
be later than ______________, 202_ (the "Outside Completion Date") unless a
later date is approved in writing by the Parties. The period of time between the
Commencement Date and the date that this Lease terminates is hereinafter
referred to as the "Term."


3.Rent. Lessee shall pay to Lessor as rental for the Leased Premises the sum of
One Dollar ($1.00) for the term, which sum shall be paid upon execution of this
Lease.


4.Use of Leased Premises. The Leased Premises shall be used by Lessee for the
development and construction of a vehicular parking area (the "Project") to
accommodate approximately 4,550 single passenger vehicles, with improvements
that include ingress and egress for a park and ride bus system, pervious parking
surfaces, erosion and drainage control facilities, lighting, restrooms, Wi-Fi
stations and such other amenities, improvements and fixtures related thereto as
more particularly described in the Final Plans referenced in Section 5 below
(all such structures, amenities, improvements and fixtures to be constructed or
installed on the Leased Premises as part of the Project are collectively
referred to hereinafter as the "Parking Improvements"). The Parking Improvements
shall be constructed or installed on the Leased Premises at Lessee's sole cost
and expense. Once constructed, the Project is intended to provide vehicular
parking and amenities related thereto for events held on the grounds of the
North Carolina State Fair.


5.Conditions Precedent to Construction of Parking Improvements. Before
construction of the Parking Improvements are commenced on the Leased Premises,
and before any building materials have been delivered to the Leased Premises by
Lessee or under Lessee's authority, Lessee shall comply with all the following
conditions or procure Lessor's written waiver of any of the following
conditions:


5.1Preliminary Construction Plans. Deliver to the State Construction Office, a
division of the North Carolina Department of Administration, for its review and
approval five (5) full sets of preliminary construction plans prepared by an
engineer licensed to practice in North Carolina (the "Preliminary Construction
Plans"). Simultaneously, Lessee shall also deliver to DACS for its review and
approval at least one (1) full set of the Preliminary Construction Plans. The
Preliminary Construction Plans shall include specifications of the Parking
Improvements and shall also include, as applicable and without limitation,
results of soil tests and design plans for grading, drainage, utility
connections, sewer connections, water connections, ingress and egress
throughways, curb and gutter locations, lighting, signage and landscaping. The
Preliminary Construction Plans shall be of sufficient detail to allow the State
Construction Office to make informed judgments about the design and quality of
construction, about any effect on the reversion of the Leased Premises to Lessor
upon completion of construction and termination of this Lease and about the
impact the construction and installation of the Parking Improvements on the
Leased Premises will have on adjacent land owned by Lessor. Approval or
disapproval of the Preliminary Construction Plans shall be communicated in the
manner provided for notices, and disapproval shall be accompanied by
specification of the grounds for disapproval. Following Lessor's first or any
subsequent disapproval, Lessee shall submit revised Preliminary Construction
Plans to the State Construction Office and a copy to DACS.




Page 25 of 64
16573214V.12



--------------------------------------------------------------------------------



5.2Final Plans. Prepare and submit to the State Construction Office and DACS for
their review and approval, which approval shall not be unreasonably withheld or
delayed, construction plans ("Final Plans") substantially conforming to the
Preliminary Construction Plans previously approved by the State Construction
Office. Upon approval of the Final Plans by the State Construction Office and
DACS, the Final Plans shall be attached hereto and incorporated herein as
Schedule II.


5.3Contract. Furnish to Lessor a true copy of Lessee's contract with the general
contractor. Such general contractor shall be licensed to do business in the
State of North Carolina. Additionally, the construction contract between Lessee
and the general contractor shall include language satisfactory to Lessor in its
reasonable discretion, which establishes Lessor as an intended third-party
beneficiary to such construction contract, the intent of which shall be to
afford Lessor the right to pursue direct claims against such general contractor
for any breach of the construction contract. In addition, the insurance
requirements applicable to the general contractor under such construction
contract (including, without limitation, the kinds of insurance required,
applicable coverage limits and the identity of any additional insured's
thereunder) shall be subject to the review and approval of Lessor in its
reasonable discretion.


5.4Completion Bond. Unless a payment and performance bond is provided in
accordance with Section 5.5, Lessee shall deliver to Lessor a contractor's
completion bond (the completion bond or alternatively, the payment and
performance bond required in this Lease are referred to as the "Bond") of a
surety company licensed to do business in the State of North Carolina, running
to Lessor as obligee conditioned on the completion of the Parking Improvements
in accordance with the Final Plans and the provisions of this Lease, free and
clear of all mechanics' or other liens and free and clear of all financing
statements under the Uniform Commercial Code. This bond shall be in an amount
and in a form and written by a company approved by Lessor, which approval Lessor
shall not unreasonably withhold.


5.5Payment and Performance Bond. In lieu of a completion bond, Lessee may
deliver to Lessor a payment and performance bond of a surety company as
described hereinabove, running to Lessor. The payment and performance bond must
be in the amount of the entire cost of construction of the Parking Improvements
in accordance with the Final Plans as approved by Lessor as such cost of
construction is stipulated in the construction contract between Lessee and its
general contractor, and must guarantee the full performance of the contract for
the construction of the Parking Improvements in accordance with the Final Plans
as approved by Lessor.


5.6 Insurance. Lessee shall furnish to Lessor the insurance set forth in Section
14.


5.7 Sediment and Erosion Control Plan. If applicable, Lessee shall have received
Sediment and Erosion Control Plan approval for construction of the Parking
Improvements from the North Carolina Department of Environmental Quality.


Page 26 of 64
16573214V.12



--------------------------------------------------------------------------------



5.8 Environmental Assessment. If applicable, DACS shall have received approval
of the Environmental Assessment/Finding of No Significant Impact for the Leased
Premises (including stream delineation) through the State Clearinghouse as
provided under the North Carolina Environmental Policy Act. The Environmental
Assessment shall be prepared by Lessee in accordance with the requirements of
DACS at Lessee's sole cost and expense and submitted by DACS to the State
Clearinghouse for approval as provided in this Section 5.8.


6.Plan Review. Lessor's review and approval of Preliminary Construction Plans,
the Final Plans or any other plans or specifications related to the construction
and installation of the Parking Improvements is solely for Lessor's own purposes
and Lessor does not make any warranty concerning the appropriateness of any such
plans or specifications for any other purpose.


7.Construction Commencement and Completion. Construction of the Project shall
commence and be completed within a consecutive eleven month period extending
between November 1 and September 30. Lessee shall be required to commence its
construction of the Project within sixty (60) days after approval of the Final
Plans or sixty (60) days after execution of this Lease, whichever is later;
provided that in no event shall construction of the Project commence during the
month of October when the annual North Carolina State Fair is held (the sixty
(60) day construction commencement requirement shall abate during the month of
October). Construction of the Project shall be deemed to have commenced when
Lessee begins site grading or site preparation. Acceptance of the Project at
completion will be subject to a final inspection by the State Construction
Office, which shall include testing of all life safety issues. As used in this
Lease, completion of construction of the Parking Improvements shall be deemed to
have occurred when Lessee has obtained a letter of acceptance for the Project
from the State Construction Office and written acknowledgment from DACS (the
date of such letter of acceptance from the State Construction Office and written
acknowledgement from DACS being referred to herein as the "Completion Date").
Upon the Completion Date, the Project and the Parking Improvements shall become
the property of Lessor and Lessor shall thereafter own, maintain and repair the
Parking Improvements without contribution from Lessee and Lessee shall have no
further obligations to Lessor with respect to the State Fair Parking. Lessee
shall provide DACS with as-built drawings of the Parking Improvements and any
manufactures' warranties within ninety (90) days of the Completion Date.


8.Conduct of Construction. After construction of the Project is commenced, the
same shall be prosecuted diligently, in accordance with the Final Plans, in good
workmanlike manner and in compliance with all applicable laws and regulations of
all relevant governmental bodies and pursuant to the conditions of the
governmental approvals. Lessee shall be responsible for coordinating the work
schedule for construction of the Project with Lessor. The Parking Improvements
shall be constructed within the bounds of the Leased Premises; provided that
required work beyond the Leased Premises for utilities or access shall not be
considered a violation of this provision. Unless DACS has


Page 27 of 64
16573214V.12



--------------------------------------------------------------------------------



given its prior written consent, Lessee will not store construction equipment or
materials on property adjacent to the Leased Premises and will not permit
construction workers, whether employees or agents of Lessee or its contractors
or subcontractors, to park in unauthorized areas. If so required by Lessor,
Lessee shall take reasonable measures during construction to prevent debris and
other hazards from entering onto adjacent property. Lessor, through DACS and the
State Construction Office, reserves the right to inspect construction of the
Parking Improvements while in progress to assure conformity with the Final
Plans. During the Term, Lessee shall be responsible for the Leased Premises and,
except as provided herein, Lessor shall have no liabilities, obligations or
responsibilities whatsoever with respect to the Leased Premises or with respect
to any plans or specifications submitted to Lessor pursuant to this Lease.


9.Liens. Lessee agrees to pay all lawful claims associated with the construction
of the Parking Improvements on a timely basis and shall indemnify, defend and
hold harmless Lessor for all claims by third parties and contractors arising out
of the construction of the Parking Improvements. Lessee shall not encumber the
Leased Premises with any mortgages or permit any mechanic's, materialman's,
contractor's, subcontractor's or other similar lien arising from any work of
improvement performed by or on behalf of Lessee, however it may arise, to stand
against the Leased Premises. In the event the Leased Premises are encumbered by
any such lien, Lessee may in good faith contest the claim underlying such lien,
so long as Lessee immediately bonds or otherwise discharges the lien.


10.Compliance. Lessee agrees to comply, at Lessee's sole cost and expense, with
all governmental laws, rules, ordinances and regulations applicable to the
Leased Premises or Lessee's use and occupancy thereof.


11.Prohibited Activities. Lessee shall not knowingly allow the Leased Premises
or any portion thereof to be used (i) for any unlawful purpose; (ii) for any
purpose that promotes acts of moral turpitude; (iii) in any manner that would
bring Lessor into disrepute; (iv) in a manner that is in violation of public
policy; or (v) in a manner detrimental to the legitimate interests of Lessor.


12.Waste. Lessee shall not use the Leased Premises in any manner that will
constitute waste, nuisance, or unreasonable annoyance beyond the normal
construction activities contemplated herein.


13.Indemnification of Lessor. During the Term, Lessee agrees to release,
discharge, indemnify and hold harmless Lessor, its successors and assigns, from
and against all loss, costs, expense, liability, claims and actions, whatsoever,
in connection with injury to or death of any person or persons, or loss of or
damage to property caused by or in any way connected with or arising out of this
Lease and use of the Leased Premises by Lessee, and Lessee's assigns, employees,
agents and contractors, except for any injury, death, loss or damage caused by
the negligent acts or omission of Lessor or its employees, agents and
contractors.


14.Insurance. During the Term, Lessee, at its sole cost and expense, shall
procure and keep in full force and affect the following types of insurance, with
such term and limits as follows:


Page 28 of 64
16573214V.12



--------------------------------------------------------------------------------





14.1 Public Liability Insurance. Lessee shall maintain, or cause to be
maintained, in full force and effect and at its own expense, during the Term
commercial general public liability insurance covering bodily injury and
property damage liability with a combined, single limit of not less than
$5,000,000 coverage as protection against liability claims occurring on or about
the Leased Premises or growing out of the use and occupancy of the Leased
Premises. Lessor shall be named as additional insured on said policy.


14.2 Fire and Extended Coverage Insurance. Fire and extended coverage insurance
shall be maintained by Lessee covering all Parking Improvements and, as
applicable, all of the Lessee's merchandise, equipment, trade fixtures and
personal property located on or upon the Leased Premises, in an amount not less
than the full replacement cost without deduction for depreciation from time to
time during the Term, providing protection against all perils included within
the classification of fire, extended coverage, vandalism, malicious mischief,
special extended peril (at risk), boiler, flood, vandalism, glass breakage, and
sprinkler leakage.


14.3 Flood Insurance. In the event that the Leased Premises are located within a
100 or 500 year flood plain as determined by National Flood Insurance and FEMA
requirements, Lessee will insure all Parking Improvements (including Parking
Improvements in course of construction), against direct physical loss from flood
and earth movement in amounts as are reasonably adequate to protect the
interests of Lessee and Lessor, but not in any event to be less than twenty-five
percent (25%) of the total estimated replacement cost of all insured Parking
Improvements.


14.4 Reconstruction in the Event of Casualty. Unless otherwise approved in
writing by Lessor, in case of loss or damage to the Parking Improvements, all
proceeds of any applicable insurance shall be used with all reasonable speed by
Lessee for the reconstruction, repair or replacement of the Parking Improvements
in a good and workmanlike manner in substantial conformance with the Final
Plans, or such modified plan conforming to laws and regulations then in effect
as shall be first approved in writing by Lessor.


14.5 Insurance During Construction.
(a)Contractor's Commercial General Liability and Business Automobile Liability
Insurance. Lessee will procure and maintain, and/or will require each contractor
entering into a contract for the construction of the Parking Improvements to
procure and maintain, a form (i) commercial general public liability and
property damage insurance, at its own cost and expense, during the duration of
such contractor's contract, in the amount of at least $1,000,000.00 bodily
injury and property damage liability combined single limit each
occurrence/annual aggregate (such insurance shall provide protection from claims
for bodily injury, including death, property damage and contractual liability,
products/completed operations, third party property damage and XCU (explosion,
collapse and underground property damage), where applicable, and (ii) business
automobile liability insurance on owned, hired and non-owned vehicles for limits
not less than $1,000,000.00 each accident, bodily injury and property damage
liability. Such policies shall include Lessee and Lessor as


Page 29 of 64
16573214V.12



--------------------------------------------------------------------------------



additional insureds, and shall include a provision prohibiting cancellation or
termination without thirty (30) days' prior notice (ten (10) days' notice shall
apply to non-payment). A certificate evidencing such coverage shall be provided
to Lessee and Lessor with respect to each contractor entering into a contract
for the construction of the Parking Improvements.
(b)Contractor's Workers Compensation Insurance. Lessee will procure and
maintain, and/or will require each contractor entering into a contract for the
construction of the Parking Improvements to procure and maintain, statutory
worker's compensation and employer's liability insurance during the term of its
contract, covering its employees working thereunder. Employer's liability
insurance shall be written with the following limits: (i) $1,000,000.00 each
accident-bodily injury by disease, (ii) $1,000,000.00 policy limit-bodily injury
by accident and (iii) $1,000,000.00 each disease-bodily injury by disease. Lower
limits are satisfactory as long as $1,000,000.00 Umbrella Liability Policy is in
effect. Such insurance, if issued by a private carrier, shall contain a
provision prohibiting cancellation or termination with at least thirty (30)
days' prior written notice to Lessee and Lessor (ten (10) days' notice shall
apply to non-payment). A certificate evidencing such coverage shall be provided
to Lessee and Lessor or, if such insurance is provided by a private carrier, a
completed certificate of insurance, in form reasonably acceptable to Lessee and
Lessor, shall be provided to Lessee and Lessor with respect to each contractor
entering into a contract for the construction of the Parking Improvements. Each
contract for the construction of the Parking Improvements shall also provide
that each subcontractor of any contractor who is a party to such a contract
shall be required to furnish similar worker's compensation insurance.


15.General Insurance Requirements. If, in the opinion of the North Carolina
Department of Insurance, Risk Management Division ("NCDOI"), or any insurance
broker retained by Lessor and Lessee, the public liability and property damage
insurance required hereunder is not adequate, Lessee shall increase the
insurance coverage as required by NCDOI or the insurance broker; provided such
increase in coverage is in accord with the then prevailing requirements in the
relevant industry and community for the Leased Premises. Certificates of
insurance shall be delivered to Lessor at the Commencement Date and renewal
certificates shall be delivered with the expiration of the term of each such
policy. All such policies maintained by Lessee shall be purchased only from
insurers authorized to do business in the State of North Carolina, comply with
the requirements thereof, and who can-y A.M. Best Company rating of A minus-VII
or A+ and will provide that they may not be terminated nor coverage reduced
below the applicable limits contained herein except after thirty (30) days prior
written notice to Lessor (ten (10) days' notice shall apply to non-payment). No
term or condition in any policy of insurance shall affect the authority of the
Attorney General of North Carolina, including but not limited to, the Attorney
General's authority to represent the Lessor in any and all litigation.


16.Hazardous Materials. Throughout the term, neither Lessee nor any of its
employees, agents, invitees, licensees, or contractors shall cause, permit or
allow, any substances, chemicals, materials or pollutants (whether solid, liquid
or gaseous and including, without limitation, any oil, gasoline, petroleum or
petroleum by-products) deemed to be toxic or hazardous or the manufacture,
storage, transpo1i or disposal of which is regulated, governed, restricted or
prohibited by any federal, state or local agency or authority (collectively, the
"Hazardous Materials") under any federal, state or local law, ordinance, rule or
regulation related to the environment or health and safety matters, as amended
from time to time (the "Environmental


Page 30 of 64
16573214V.12



--------------------------------------------------------------------------------



Laws"), to be handled, placed, stored, dumped, dispensed, released, discharged,
deposited, manufactured, generated, treated, processed, used, transported or
located on the Leased Premises without Lessor's prior written consent; provided,
Lessee may handle, store or use minor quantities of Hazardous Materials which
are directly related to the construction of the Parking Improvements, if Lessee
engages in such permitted activity in a safe and lawful manner and in full
compliance with any and all Environmental Laws, which compliance shall be at
Lessee's sole expense. Upon the expiration or earlier termination of this Lease,
Lessee, at Lessee's expense, shall remove all Hazardous Materials from the
Leased Premises. Lessee shall give Lessor immediate written notice of any
problem, spill, discharge, threatened discharge or discovery of any Hazardous
Materials on or about the Leased Premises or claim thereof. If such problem,
spill, discharge, threatened discharge or discovery was caused by Lessee, its
employees, agents, contractors, invitees or licensees, this notice shall include
a description of measures taken or proposed to be taken by Lessee to contain
and/or remediate the release of Hazardous Materials and any resultant damage to
or impact on property, persons and/or the environment (which term includes,
without limitation, soil, surface water or groundwater) on, under or about the
Leased Premises. Upon Lessor's approval and at Lessee's own expense, Lessee
shall promptly take all steps necessary to clean up or remediate any release of
Hazardous Materials, comply with all environmental laws and otherwise report
and/or coordinate with Lessor and all appropriate governmental agencies. Lessee
agrees to indemnify Lessor and hold Lessor harmless from and against any and all
liens, demands, defenses, suits, proceedings, disbursements, liabilities,
losses, litigation, damages, judgments, obligations, penalties, injuries, costs,
expense (including, without limitation, attorneys' and experts' fees) and claims
of any and every kind of whatsoever paid, incurred, suffered by, or asserted
against Lessor with respect to, or as a direct or indirect result of the
violation of any Environmental Laws applicable to the Leased Premises, to the
extent that such loss, damage or violation is caused solely by the activities of
Lessee at the Leased Premises. The term "Liabilities" as used herein is hereby
defined as any and all liabilities, expenses, demands, damages, punitive or
exemplary damages, consequential damages, costs, cleanup costs, response costs,
losses, causes of action, claims for relief, attorneys' and other legal fees,
other professional fees, penalties, fines, assessments and charges incurred by
Lessor as a result of the breach of Lessee's obligations under this Section 16.
The obligations in this Section 16 shall survive the expiration or earlier
termination of this Lease. Notwithstanding anything to the contrary contained
herein, Lessee shall not be responsible for any Liabilities or compliance with
any Environmental Laws resulting from any pre-existing Hazardous Materials
placed on, over or under the Leased Premises prior to the Commencement Date.


17.Events of Default. The occurrence of any of the following shall constitute a
material default and breach of this Lease by Lessee (an "Event of Default"):


17.1 Failure to Construct Parking Improvements. Subject to Force Majeure events
and delays caused by Lessor or its employees or contractors, Lessee fails to
commence construction of the Parking Improvements within the time specified in
this Lease, or construction of the Parking Improvements is not substantially
completed by the Outside Completion Date.


17.2 Transfer. The assignment, subletting or other transfer or any attempted
assignment, subletting or other transfer, of this Lease in violation of Section
23 herein; or.




Page 31 of 64
16573214V.12



--------------------------------------------------------------------------------



17.3 Hazardous Materials Violation. Any violation of Section 16 hereof by
Lessee; provided, however, that such violation shall not constitute an Event of
Default if within thirty (30) days of notice of such violation, Lessee commences
to cure such violation and if thereafter Lessee thereafter pursues such cure to
completion in a manner satisfactory to Lessor; or


17.4 Bankruptcy. If Lessee shall file a petition in bankruptcy or take or
consent to any other action seeking any such judicial decree, or shall file any
debtor proceeding or a petition for an arrangement, or shall make any assignment
for the benefit of his creditors; or


17.5 Failure to Perform. If Lessee fails to substantially construct the Parking
Improvements in accordance with the Final Plans or otherwise fails to perform
any of Lessee's other obligations under this Lease and such failure to perform
continues for a period of thirty (30) days after receipt of written notice from
Lessor specifying the nature of the default; provided that if more time is
required to complete such performance or correct any construction defects,
Lessee shall not be in default if Lessee commences such performance within the
thirty (30) day period and thereafter diligently pursues its completion.
However, Lessor shall not be required to give such notice if Lessee's failure to
perform constitutes a non-curable breach of this Lease.


18.Remedies. In the event that any such Event of Default shall occur, Lessor,
without declaring a termination of this Lease (which right is, however,
unconditionally and absolutely reserved), may at its election pursue any one or
more of the following remedies in addition to any other remedies available to
Lessor at law, in equity, or pursuant to the terms of this Lease:


18.1 Bond. Lessor may give notice in writing as provided herein and in the Bond
to Lessee and its surety of such delay, neglect or default, specifying the same,
and if Lessee within a period of seven (7) days after such notice shall not
proceed to cure any noticed default, then Lessor may declare Lessee in default,
and, thereupon, the surety shall promptly take over the work and complete
Parking Improvements in accordance with the Final Plans and within the time
period specified in this Lease. In the event the surety shall fail to take over
the work to be done under this Lease within seven (7) days after being so
notified and has provided written notice to Lessor of its intent not to take
over the construction of the Parking Improvement, then Lessor shall have full
power and authority to take the prosecution of the construction of the Parking
Improvements out of the hands of Lessee, and appropriate or use any or all
materials and equipment on the Leased Premises as may be suitable and acceptable
and may enter into an agreement, either by public letting or negotiation, for
the completion of the Parking Improvements according to the terms and provisions
of any such agreement, or use such other methods as in Lessor's opinion shall be
required for the completion of the Parking Improvements in an acceptable manner
and Lessee and its surety shall be liable and shall pay to Lessor all costs and
expenses incurred by Lessor to complete the Parking Improvements in accordance
with the Final Plans, including all reasonable costs to enforce the terms and
conditions of this Lease and the Bond.




Page 32 of 64
16573214V.12



--------------------------------------------------------------------------------



18.2 Termination. Terminate Lessee's right to possession of the Leased Premises
at any time by any lawful means, in which case this Lease shall terminate and
Lessee shall immediately surrender possession of the Leased Premises to Lessor.


18.3 Enforce Lease. Maintain Lessee's right to possession, in which case this
Lease shall continue in effect whether or not Lessee has abandoned the Leased
Premises.


18.4 Pursue Other Remedies. Pursue any other remedy now or hereafter available
to Lessor under North Carolina law.


19.Right of Lessor to Re-Enter. In the event of any termination of this Lease by
Lessor or the enforcement of any other remedy by Lessor under this Lease, Lessor
shall have the immediate right to enter upon and repossess the Leased Premises,
and any personal property of Lessee may be removed from the Leased Premises and
stored in any public warehouse at the risk and expense of Lessee. Lessee hereby
waives all claims arising from Lessor's re-entering and taking possession of the
Leased Premises and removing and storing the property of Lessee as permitted
under this Lease and will save and hold Lessor harmless from all losses, costs
or damages occasioned Lessor thereby. No such reentry shall be considered or
construed to be a forcible entry by Lessor. Lessee hereby expressly waives any
and all rights of redemption granted by or under any present or future laws in
the event of Lessee being dispossessed for any cause, or in the event of Lessor
obtaining possession of the Leased Premises, by reason of the violation by
Lessee of any of the terms, covenants or conditions of this Lease, or otherwise.


20.Legal Costs. Lessee shall reimburse Lessor, upon demand, for any reasonable
costs or expenses incurred by Lessor in connection with any breach by Lessee or
the occurrence of any Event of Default under this Lease, whether or not suit is
commenced or judgment entered. Such costs shall include reasonable legal fees
and costs incurred for the negotiation of a settlement, enforcement of rights or
otherwise.


21.Surrender of Leased Premises. At the expiration of the Term or the earlier
termination of this Lease, Lessee shall promptly quit and surrender the Leased
Premises to Lessor in accordance with the terms and conditions hereof.


22.Taxes. Lessor shall have the obligation during the Term to pay to the
appropriate taxing authority's ad valorem taxes, if any, that may be lawfully
assessed against the Parking Improvements.


23.Assignment. Sublease. Binding Effect. This Lease may not be assigned nor the
Leased Premises subleased by Lessee without the express written approval of
Lessor; provided, however, that Lessee shall be permitted to engage a third
party developer and contractor to unde1iake the construction of the Parking
Improvements on its behalf. Subject to the foregoing, this Lease shall be
binding upon and enforceable against, and shall inure to the benefit of, Lessor
and Lessee and their respective, legal representatives, successors and permitted
assigns.




Page 33 of 64
16573214V.12



--------------------------------------------------------------------------------



24.Amendment. This Lease shall not be modified or amended except by an
instrument in writing executed by or on behalf of Lessor and Lessee.


25.Effect of Waiver or Forbearance. No covenant or condition of this Lease can
be waived except by written consent of the Parties. A waiver of any covenant or
condition on one occasion shall not be deemed a waiver of said covenant or
condition on any subsequent occasion unless such fact is specifically stated in
the waiver. Forbearance or indulgence by Lessor in any regard whatsoever shall
not constitute a waiver of any covenant or condition to be performed by Lessee,
and until Lessee has completely performed all covenants and conditions of this
Lease, Lessor shall be entitled to invoke any remedy available to Lessor under
this Lease or any law or equity despite such forbearance or indulgence.


26.Complete Agreement. This Lease contains the entire contract between the
Parties regarding the subject matter hereof and each Party acknowledges that
neither has made (either directly or through any agent or representative) any
representations or agreements in connection with this Lease not specifically set
forth herein.


27.Incorporation of Recitals and Schedules. The recitals in this Lease, the
exhibits or Schedules attached hereto and the Agreement are incorporated herein
to the same extent as if fully set forth.


28.Severability. In case any one or more of the provisions contained in this
Lease shall for any reason be held to be invalid, illegal, or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provision hereof and this Lease shall be construed as if such invalid,
illegal, or unenforceable provision had never been contained herein.


29.Survival. All obligations (including monetary obligations as set forth in
this Lease) accruing prior to expiration of the Term shall survive the
expiration or other termination of this Lease.


30.Applicable Law. This Lease and all contracts related to the Parking
Improvements shall be governed by, construed under and interpreted and enforced
in accordance with the laws of the State of North Carolina.


31.Construction. No provision of this Lease shall be construed against or
interpreted to the disadvantage of either Party by any court or other
governmental or judicial authority by reason of such Party's having or being
deemed to have prepared or imposed such provision.


32.Lessor's Remedies Cumulative. The rights and remedies of Lessor specified in
this Lease shall be cumulative and in addition to any other rights and/or
remedies otherwise available, whether or not specified in this Lease.


33.Authority. Each person executing this Lease on behalf of Lessee does hereby
represent and warrant that, if applicable: (a) Lessee is duly organized and in
good


Page 34 of 64
16573214V.12



--------------------------------------------------------------------------------



standing in the State of its organization and, if different, qualified to do
business and in good standing in the State of North Carolina, (b) Lessee has
full lawful right and authority to enter into this Lease and to perform all of
its obligations hereunder, and (c) each person signing this Lease on behalf of
Lessee is duly and validly authorized to do so.


34.Relationship between Parties. Nothing in this Lease shall be construed to
render the Lessor in any way or for any purpose a partner, joint venturer, or
associate in any relationship with Lessee other than that of Lessor and Lessee,
nor shall this Lease be construed to authorize either to act as agent for the
other.


35.Interpretation. The use of headings, captions and numbers in this Lease is
solely for the convenience of identifying and indexing the various provisions in
this Lease and shall in no event be considered otherwise in construing or
interpreting any provision in this Lease. Feminine or neuter pronouns shall be
substituted for those of the masculine form, and the plural may be substituted
for the singular number in any place or places herein in which the context may
require such substitution or substitutions.


36.Terms. Capitalized terms used in this Lease shall have the meanings ascribed
to them in the Agreement or at the point where first defined, irrespective of
where their use occurs, with the same effect as if the definitions of such terms
were set forth in full and at length every time such terms are used.


37.Counterparts. This Lease may be executed in two or more counterparts, each of
which shall be deemed an original, and all of such counterparts together shall
constitute one and the same instrument.


38.Memorandum of Lease for Recording. At the request of either Party, Lessor and
Lessee shall execute a memorandum of this Lease for recording in the public
records at the requesting Party's sole cost and expense. Such memorandum of
Lease shall identify the Parties, describe the Leased Premises, specify the Term
and incorporate this Lease by reference.


39.Force Majeure. In the event that the performance by Lessee of any of its
construction or repair obligations is delayed by events that are beyond the
reasonable control of Lessee, such as acts of God, rain days, :flooding,
strikes, lockouts, labor trouble, labor shortages, vandalism, fire or other
casualty, stay-at-home orders issued by any local, state or federal government
authority due to an epidemic or pandemic, governmental pre-emption in connection
with a national emergency, rule, order, regulation of any governmental agency or
any department or subdivision thereof, or inability to secure materials or labor
because of such emergency, rule, order, regulation, war, civil disturbance, or
other emergency (collectively, a "Force Majeure"), then the deadline for
completion of such obligations shall be extended.


40.Notices. All notices, requests and other communications hereunder shall be
deemed to have been fully given, by either Party to the other, when made in
writing and either deposited in the United States mail (sent certified, return
receipt requested); personally delivered; or transmitted by overnight courier
for next business day delivery to the addresses of Lessor and


Page 35 of 64
16573214V.12



--------------------------------------------------------------------------------



Lessee set forth below, or to such other addresses as the Parties may, from time
to time, designate by written notice.


If intended for Lessor, addressed to Lessor, at:


North Carolina Department of Agriculture and Consumer Services Property and
Construction Division
Attn: Director
1001 Mail Service Center
Raleigh, North Carolina 27699-1001


With copy to:


State Property Office Attn: Director
1321 Mail Service Center
Raleigh, North Carolina 27699-1321
If intended for Lessee, addressed to Lessee, at:
Bandwidth Inc.
Venture Center III
900 Main Campus Drive Raleigh, North Carolina 27606 Attn: W. Chris Matton
Email: cmatton@bandwidth.com












[signatures begin on following page]




Page 36 of 64
16573214V.12



--------------------------------------------------------------------------------



IN TESTIMONY WHEREOF, this Lease has been executed by the Parties under seal, in
duplicate originals, as of the dates set forth in the notary acknowledgments
below.




LESSEE:


(SEAL)   BANDWIDTH INC.,
a Delaware corporation




By:_________________________________________
Print Name: _________________________________
Title: ___________ ___________________________


STATE OF NORTH CAROLINA


COUNTY OF WAKE


I,  , a Notary Public in and for the County and
State aforesaid do hereby certify that  ,  (title)
for  , a , personally came before me this day and acknowledged the due execution
of the foregoing instrument on the behalf
of the company.


IN WITNESS WHEREOF, I have hereunto set my hand and Notarial Seal, this the day
of  , 2020.


    _________________________________________
    Notary Public
My Commission Expires:     Print Name:   ____________________


Page 37 of 64
16573214V.12



--------------------------------------------------------------------------------



LESSOR:


STATE OF NORTH CAROLINA




By:  
Governor
ATTEST:




image611.jpg [image611.jpg]
Secretary of State




APPROVED AS TO FORM:
JOSHUA H. STEIN, Attorney General


By: ____________________________
Special Deputy Attorney General


STATE OF NORTH CAROLINA


COUNTY OF WAKE


I,  , a Notary Public in and for the County and
State aforesaid do hereby certify that  ,  (title)
for  , a , personally came before me this day and acknowledged the due execution
of the foregoing instrument on the behalf
of the company.


IN WITNESS WHEREOF, I have hereunto set my hand and Notarial Seal, this the day
of  , 2020.












Page 38 of 64
16573214V.12



--------------------------------------------------------------------------------



SCHEDULE I


Description of Leased Premises


Page 39 of 64
16573214V.12



--------------------------------------------------------------------------------



SCHEDULE II


Final Plans


Page 40 of 64
16573214V.12



--------------------------------------------------------------------------------



EXHIBIT C


Seller’s Retained Parcel


image31.jpg [image31.jpg]


Page 41 of 64
16573214V.12



--------------------------------------------------------------------------------



EXHIBIT D


31.5 Acre Parcel


image11.jpg [image11.jpg]


Page 42 of 64
16573214V.12



--------------------------------------------------------------------------------



EXHIBIT E


Detention Pond Easement Form


Page 43 of 64
16573214V.12



--------------------------------------------------------------------------------





image51.jpg [image51.jpg]


Page 44 of 64
16573214V.12



--------------------------------------------------------------------------------



DECLARATION OF MAINTENANCE COVENANT AND PROTECTION EASEMENTS FOR STORMWATER
CONTROL FACILITIES
Required by City of Raleigh Code of Ordinances, Part IO, Section 9.2.2.G.2


This Declaration of Maintenance Covenant and Grant of Protection Easements for
Stormwater Control Facilities (this "Maintenance Covenant") is established this
_____ day of , [10] , by [11] , the “Declarant” (as defined herein), who is the
owner of certain real property located in [12] County, North Carolina, as
described further in Exhibit A of this Maintenance Covenant (the "Property"),
for the benefit of the Declarant, the Responsible Party (as defined herein), all
successor Owners (as defined herein) of the Property, their successors, assigns,
and heirs, and the City of Raleigh. (If the date above is blank, the effective
date of this instrument shall be the date of its recordation in the county
registry.)


RECITALS


WHEREAS, the City of Raleigh, under various state and federal laws, is required
to regulate the maintenance of Stormwater Control Facilities (as defined herein)
constructed to serve new development within the City's planning jurisdiction to
ensure that, following initial construction, the Stormwater Control Facilities
are operated, maintained, and, to the extent necessary, repaired in accordance
with applicable state and federal law; and


WHEREAS, the City of Raleigh may be subject to substantial regulatory and
financial penalties from the State of North Carolina and the federal government
if the above-referenced rules and regulations are not applied to new development
occurring within the planning jurisdiction of the City of Raleigh; and


WHEREAS, the City Council of the City of Raleigh has determined that, to
maintain the City of Raleigh's compliance under applicable state and federal
regulations, certain obligations are to be met by developers and subsequent
owners of Stormwater Control Facilities constructed to benefit Owners of newly
created Lots (as defined herein) in new developments; and


WHEREAS, Declarant, as Owner of the Property (which is part or all of the real
property described in Book [13] , Page [13] , [12] , County Registry), wishes to
develop the Property in accordance with the rules, regulations, and laws of the
City of Raleigh (including conditions of approval as shown in the aforesaid City
of Raleigh Case Number) and the State of North Carolina; and


WHEREAS, Declarant intends to construct one or more Stormwater Control
Facilities that will serve the Propet1y and that will benefit more than one Lot
within the Property (or any portion thereof), thus subjecting the Property to
this Maintenance Covenant pursuant to the requirements of Section 9.2.2.G.2 of
Part 10 of the City of Raleigh Code of Ordinances (hereinafter, Part IO of the
City of Raleigh Code of Ordinances is referred to as the "Unified Development
Ordinance" or the "UDO".




City of Raleigh Form 9.2.2.G.2-Revised February 2020
Page 2






Page 45 of 64
16573214V.12



--------------------------------------------------------------------------------





WHEREAS, this Agreement has been procured in accordance with the requirements or
N.C. General Statutes Chapter 143, Article 21, Part I, N.C. General Statutes
160A-459, and Section 9.2.2.0.2 of the UDO.


NOW THEREFORE, in order to comply with the requirements of Section 9.2.2.G.2 or
the UDO or the City of Raleigh, the Declarant hereby establishes this
Maintenance Covenant in order to encumber, restrict, and obligate the Property
and any successor Owners or the Property (or any portion thereof) to the terms,
conditions, and obligations herein.


Article I
Definitions, Construction, and Amendment


1.Definitions. As used in this Maintenance Covenant, the following words and
terms have the following definitions.


(a)"Association" is defined as the entity organized and operated under the laws
or the State of North Carolina as the homeowners' or property owners'
association for the Property (if applicable).


(b)"City" or "City of Raleigh" is defined as the City or Raleigh, North
Carolina, a North Carolina municipal corporation.


(c)"City Approval" is defined as the written approval of the City of Raleigh, as
given by the Director of Planning or their deputy on the applicable document or
plat.


(d)"Code" is defined as the Raleigh City Code of Ordinances as it may be amended
from time to time, and includes all duly adopted regulations, rules, directives,
and polici.es of the City pursuant to or in furtherance or the Code.


(e)"Declarant" is defined as the Person identified as the Declarant hereinabove
and its successors and assigns, and includes any Person who has the powers or a
Declarant established in a Subsequent Document, and its successors, heirs, and
assigns.


(i)"Development" is defined as the real property approved for development by the
City under the City of Raleigh Case or File Number shown on the first page of
this Maintenance Covenant. The Property may be part or all of the real property
that constitutes the Development.


(g)''Governmental Authority" (or "Governmental Authorities") is defined as the
City, the County (or Counties, if applicable) in which the Property is located,
the State of North Carolina, the United States of America and all other
governmental entities and quasi-governmental entities that have jurisdiction
over the Property or any part thereof: and all applicable departments and
agencies of any of them, whichever is/arc applicable.


(h)"Lot" or "Parcel'' is defined as any portion of the Property, together with
any improvements thereon, which is shown upon any recorded plat of any part or
all or the Properly,




City of Raleigh Form 9.2.2.G.2 - Revised February 2020
Page 3


Page 46 of 64
16573214V.12



--------------------------------------------------------------------------------



and which is not any of the following: dedicated street rights-of-way; or
greenway, open space, or park lands owned in fee simple by the City.


(i)"Maintain", "Maintenance", "Maintaining", or any similar term used herein is
defined to include any one or more of the following, as the context requires:
acquisition, purchase, construction, re-construction, installation, maintenance,
inspection, examination, upkeep, cleaning, renewal, alteration, repair,
replacement, repainting, remodeling, restoration, removal, improvement,
administration, operation, use, planting, mowing, cutting, trimming, pruning,
fertilizing, watering and preservation.


(j)"Maintenance Covenant" is defined as this document, together with all
exhibits and amendments to this document.


(k)"Owner" is defined as the record Owner, whether one or more Persons, of fee
simple title to any Lot, but excluding those having an interest in a Lot solely
as security for the performance of an obligation or a tenant.


i."Person" is defined to include any natural person, corporation, business
trust, estate, trust, partnership, limited liability company, association, joint
venture, Governmental Authority (including the City), or other entity.


(m) "Parcel" is defined as "Lot", above.


(n)"Property" (or "Properties") is defined as all of the real property which is
subject to any pati or all of the terms of this Maintenance Covenant, as
described in Exhibit A, attached hereto, as it may be amended, and incorporated
herein by reference.


(o)"Registry" is defined as the office of the Register of Deeds (or any
successor office under applicable law) for the North Carolina County or Counties
in which deeds, plats, casements, mortgages and deeds of trust for the Property
arc recorded. All references herein to recording or to any requirement to record
a document or plat refer to recording in the Registry of the County or Counties
in which the applicable portion of the Property is situated.


(p)"Responsible Party" is defined as an Association or a commercial Lot Owner
that is responsible for Maintenance of the Stormwater Control Facilities
following transfer of such responsibility from the Declarant to the Association
or commercial Lot Owner by deed or easement. Until such point that the title to
the Stormwater Control Facilities is transferred, by deed or easement, to an
Association of commercial Lot Owner, the Responsible Party shall be the
Declarant.


(q)"Stormwater Control Facilities" is defined as one or more of the following
devices and measures, together with associated private drainage easements
utilized for conveying stormwater (however identified on a plat or in a
document) that serves the Property and which are located outside of public
street rights-of-way and drainage easements accepted into public use by the
City, including, but not limited to, conduits, inlets, channels, pipes, level
spreaders, ditches, grassed swales, sand filters, wet ponds, dry detention
basins, wetlands, permanently


City of Raleigh Form 9.2.2.G.2 -Revised February 2020
Page 4


Page 47 of 64
16573214V.12



--------------------------------------------------------------------------------



protected undisturbed open space areas (or similarly designated areas, such
terms to be used interchangeably in this Maintenance Covenant), bio-retention
areas, retention or detention ponds, and other devices and measures, necessary
to collect, convey, store, and control stormwater runoff and pollutants for more
than one (1) Lot in the Property.


(r)"Stormwater Operations Maintenance Manual and Budge!" or "Stormwater
Operations and Maintenance Manual and Budget" is defined as that manual; however
named, approved by the City and attached to and incorporated into this
Maintenance Covenant as Exhibit C that documents the requirements for the
Maintenance of the Stormwater Control Facilities and the projected annual costs
for such Maintenance.


(s)"Subsequent Document" is defined as any document, map, or plat affecting or
encumbering the Property or any portion thereof that is recorded in the Registry
after this Maintenance Covenant is recorded in the Registry.


2.Applicability. The Property, this Maintenance Covenant and all provisions of
Subsequent Documents and other separately recorded instruments applicable to the
Property (or any portion thereof) are subject to the ordinances, regulations,
and rules of the City, and shall be construed in accordance with all or the
applicable provisions or the Code, whether or not such Code provisions are
specifically referenced in this Maintenance Covenant or in any Subsequent
Document. It shall be the responsibility of the Responsible Party and each Owner
of each portion of the Property to comply with all provisions of the Code
applicable to such portion of the Property. No Subsequent Document may avoid,
vary, negate, or waive the obligations and rights or the Declarant, any Owner,
or the Responsible Party without amendment to this Maintenance Covenant (with
City Approval, as provided in Article 1, Section 4) to allow such avoidance,
variation, negation, or waiver.


3.Conflicts.
i.The provisions of the Code control over any inconsistent provisions of this
Maintenance Covenant or any Subsequent Document.


ii.As applicable provisions of the Code arc amended, modified, revised, deleted,
or moved to different sections, this Maintenance Covenant is deemed to be
revised so as to conform to the provisions of the Code as they may exist from
time to time and are applicable to the Property or any part thereof.


iii.The provisions of this Maintenance Covenant shall control over any
inconsistent provisions of any Subsequent Documents unless this Maintenance
Covenant is amended, with City Approval as provided in Article T, Section 4
below, to allow subordination of this Maintenance Covenant to the Subsequent
Document. To the extent that any Subsequent Document affecting the Properly
conflicts with the provisions or the Code or the General Statutes of the State
of North Carolina, the conflicting provision shall be automatically cured to
comply with the Code and the General Statutes of the State of North Carolina. To
the extent that the requirements of the Code and the General Statutes or the
State or North Carolina conf1lct, the more stringent provision shall prevail and
apply.


City of Raleigh Form 9.2.2.G.2-Revised February 2020
Page 5


Page 48 of 64
16573214V.12



--------------------------------------------------------------------------------



iv.Notwithstanding any other provision or this Maintenance Covenant, any
provision of this Maintenance Covenant or Subsequent Document that is more
restrictive than an applicable provision of the Code is not an inconsistent
provision of this Maintenance Covenant unless the Code specifically provides
otherwise, and is not deemed revised to conform to the Code.


v.To the extent that definitions or provisions in a Subsequent Document are
different than the definitions or provisions utilized in this Maintenance
Covenant yet bear a similar meaning, the provisions of this Maintenance Covenant
shall apply as if the defined tern or provision of this document was utilized.
Specific exceptions to this provision may only be achieved through amendment to
this Maintenance Covenant as provided in Article I, Section 4.


vi.If additional Maintenance Covenants are recorded for the Development, those
additional Maintenance Covenants shall have the priority of this Maintenance
Covenant with respect to Subsequent Documents.


vii.Allocation of assessment obligations among Owners in any Subsequent Document
docs not constitute a conflict with this Maintenance Covenant. Provided,
however, the rights or the City in this Maintenance Covenant, including, without
limitation, the rights of the City to enforce liens and collect monies from
Owners and any Association, shall not be impaired or adversely affected by any
such allocation of assessment obligations in any Subsequent Document.


4.Amend ment..of Maintenance Covenant.




viii.Amendments to this Maintenance Covenant are valid from the time of
recording in the Registry, Any amendment or this Maintenance Covenant must have
prior City Approval. Any amendment of this Maintenance Covenant that requires
City Approval is void ab initio if recorded without the required City Approval,
Any amendment to an exhibit attached and incorporated into this Maintenance
Covenant will similarly require an amendment to this Maintenance Covenant.


ix.During the first ten (10) year period following the date of the recording of
this Maintenance Covenant in the Registry, the Declarant may amend this
Maintenance Covenant with City Approval and without the consent or joinder of
any other Person, so long as Declarant owns any portion of the Property.


x.If the amendment provisions of Section 4(b), above, are no longer applicable
to the Properly, this Maintenance Covenant may be amended with the consent of
two-thirds (2/3) of the Owners of Lois within the Properly and with City
Approval.












City of Raleigh Form 9.2.2.G.2 - Revised February 2020
Page 6


Page 49 of 64
16573214V.12



--------------------------------------------------------------------------------





Article II
Obligations of the Raleigh City Code for Stormwater Control Facilities and
Maintenance


1.Construction of Stormwater Control Facilities. The Declarant shall be
responsible for the construction of the Stormwater Control Facilities and the
Declarant will be responsible for the Maintenance thereof in accordance with the
Stormwater Operations and Maintenance Manual and Budget prior to conveying title
of the Stormwater Control Facilities, their appurtenances, and vegetation to the
Responsible Party by deed or easement. The Stormwater Control Facilities must by
constructed in accordance with all applicable laws, ordinances, regulations,
rules, and directives of Governmental Authorities, including, but not limited
to, the Code, and the Stormwater Control Facilities must perform as designed


2.Maintenance of Stormwater Control Facilities. Following conveyance to the
Responsible Party by the Declarant, Stormwater Control Facilities shall be
Maintained by the Responsible Party in accordance with the Stormwater Operations
and Maintenance Manual and Budget . At all times, the Stom1water Control
Facilities must comply with all applicable laws, ordinances, regulations, rules,
and directives of Governmental Authorities, including, but not limited to, the
Code, and the Stormwater Control Facilities must perform as designed. The
Stormwater Operations and Maintenance Manual and Budget must meet all applicable
requirements of the Code.


3.Location of Stormwater Control Facilities. A description of the portions of
the Prope1ty where the Stormwater Control Facilities are located, including all
private drainage easements conveying stom1water over, under, across, through,
and upon the Property to and from the Stormwater Control Facilities, is provided
in Exhibit B, attached hereto and incorporated herein by reference.


4.Drainage Easement. The Declarant dedicates, establishes and declares to and
for the benefit of each Lot within the Property (or any portion thereof):


(a)the perpetual, irrevocable and non-exclusive casement, right and privilege to
discharge, transport, and store stormwater from any portion of the Property
into, over, under, across, through and upon the Stormwater Control Facilities
and private drainage easements as described in Exhibit B, and


(b)the perpetual, irrevocable and non-exclusive easement, right and privilege to
use and Maintain Stormwater Control Facilities, including the right of access to
and from the Stormwater Control Facilities, including private drainage easements
and other portions or the Property as reasonably necessary to Maintain the
Stormwater Control Facilities; and


5.Relocation of Drainage Easements.


(a)Private drainage easements situated on the Property may be relocated only by
a written agreement signed by the Responsible Party that is responsible for
Maintenance of the Stom1watcr Control Facilities associated with such private
drainage easements and by the
Owners or all portions of the Property on which the private drainage casement
then is located,


City of Raleigh Form 9.2.2.G.2-Revised February 2020
Page 7




Page 50 of 64
16573214V.12



--------------------------------------------------------------------------------



and by the Owners of all portions of the Properly on which the private drainage
easement is to be relocated. The consent of tenants, mortgagees, and
beneficiaries and trustees under deeds of trust with respect to the affected
portions or the Property shall not be required for the relocation to be
effective. All relocations or a private drainage easement shall be accompanied
with a letter sealed by a professional engineer licensed in the State of North
Carolina stating that the relocated private drainage easement will not cause any
adverse stormwater runoff unto the benefitted and/or adjoining properties.


(b)Notwithstanding anything herein to the contrary, no relocation of any private
drainage easement shall be valid without prior City Approval. Any relocation
without the required City Approval is void ab initio.


(c)Relocation of a private drainage easement is valid from the later of the time
of either recording of the plat or other instrument of relocation in the
Registry or such later date specified therein.


6, Stormwater Control Facilities Maintained by an Association,


(a)If an Association is responsible for the Maintenance of the Stormwater
Control Facilities, then membership in the Association shall be mandatory for
each Parcel served by the Stormwater Control Facilities and any successor Owner
of the Parcel with membership being appurtenant to the Lot and running with
ownership of the Lot. The Association shall have the power to levy assessments
for the costs and expenses of Maintaining the Stormwater Control Facilities. All
assessments required by this section that are levied against a Lot that remain
unpaid shall become a lien on that Lot, (Calculation of the assessment charge
shall be set forth in a subsequent recorded document,)


(b)Any Association that is the Responsible Party for the Maintenance of
Stormwater Control Facilities shall be established in accordance with Chapters
47C or 47F of the North Carolina General Statutes (or successor statutes) and
the Association declaration shall conform to this Maintenance Covenant and to
Section 9,2,2,G.2 of the UDO (or its successor provision). Compliance with these
terms shall be through Subsequent Documents executed and recorded by the Owners
of the Properly at a later date.


(c)If an Association is responsible for Maintaining the Stormwater Control
Facilities, the costs and expenses of Maintaining any Stormwater Control
Facilities (including any costs of complying with the terms of this Maintenance
Covenant) shall be common expenses of the Association and shall include, without
limitation, all costs for insurance premiums associated with the Stormwater
Control Facilities and any other costs listed in the operations and maintenance
budget established in the Stormwater Operations and Maintenance Manual and
Budget.
7, Stormwater Control Facilities Maintained by a Commercial Lot Owner.
(a)If a commercial Lot Owner is responsible for Maintenance of the Stormwater
Control Facilities, said Owner is responsible for making all repairs and
replacements of the Stormwater


City a/Raleigh Form 9.2.2.G.2-Revised February 2020
Page 8


Page 51 of 64
16573214V.12



--------------------------------------------------------------------------------



Control Facilities in accordance with the construction drawings approved by the
City and the Stom1water Operations and Maintenance Manual and Budget.


(b)Each Parcel served by the Stormwater Control Facility and any successive
Owner of any Parcel shall be subject to an assessment charge levied by the
designated responsible commercial Lot Owner. The assessment charge shall
include, without limitation, the actual costs for Maintaining the Stom1water
Control Facility, all costs for insurance premiums associated with the
Stormwater Control Facility, and other costs listed in the Stormwater Operations
and Maintenance Manual and Budget. Calculation of the assessment charge shall be
set forth in a subsequent recorded document. Any assessment charge levied
against a Lot and remaining unpaid for a period of thirty (30) days or longer
after the payment due date shall be delinquent and shall constitute a default of
this Maintenance Covenant entitling the Lot Owner responsible for Maintenance of
the Stormwater Control Facilities to bring an action at law against the
defaulting party plus interest charges, together with all costs and expenses of
collection incurred, such as without limitation, court costs and reasonable
attorney fees actually incurred. Each Parcel Owner served by the Stormwater
Control Facility shall have the right to Maintain, repair, and replace the
Stormwater Control Facility if after forty-five (45) days written notice the
commercial Lot Owner responsible for Maintenance, repair, and replacement fails
to faithfully discharge its responsibility. The Parcel Owner doing the work
shall have the same right as the designated commercial Lot Owner has to assess
the other Lots served by the Stormwater Control Facility.


(c)At any lime the commercial Lot Owner responsible for the Maintenance of
Stom1water Control Facilities may assign its responsibilities and rights to a
property owners association established in accordance with Chapters 47C or 47F
of the North Carolina General Statutes or successor statutes, in which instance
the Owners of the Parcels served by the Stormwater Control Facilities shall be
members of the created property owners association,


8.Insurance. As part of the routine costs and expenses of Maintaining the
Stormwater Control Facilities, the Responsible Party must procure and maintain
liability insurance in an amount no less than $1,000,000.00 for the protection
of the Stormwater Control Facilities.


9.Penalties Associated with Failure to Maintain Stormwater Control Facilities.
Operation and Maintenance of the Stormwater Control Facilities must comply with
all relevant provisions of the Code. Failure to Maintain the Stormwater Control
Facilities in accordance with the Stormwater Operations and Maintenance Manual
and Budget and any applicable regulation of a Governmental Authority is a
violation of the Code and may subject each Lot Owner and the Responsible Party
to significant daily civil penalties and other enforcement actions by the City
of Raleigh and/or other Governmental Authorities, including assessments.


I 0. Joint and Several Liability. Each Owner shall be jointly and severally
responsible for Maintenance of the Stormwater Control Facilities, including
payment of any unpaid ad valorem taxes, public assessments for improvements, and
unsafe building and public nuisance abatement liens charged against the
Stormwater Control Facilities and Lots benefited by those Stormwater Control
Facilities, and including all interest charges thereon, together with the costs
and expenses of collection incurred by themselves (or other collecting agent),
including court costs


City of Raleigh Form 9.2.2.G.2 -Revised February 2020
Page 9


Page 52 of 64
16573214V.12



--------------------------------------------------------------------------------



and reasonable attorney's fees actually incurred. Each Owner has a right of
contribution against all other Owners whose portions of the Property are served
by the same Stormwater Control Facilities for payment or such costs and expenses
to the extent that the Owner having such right of contribution pays more than
such Owner's pro rata share thereof such pro rata share being determined either
by other assessment provisions for Maintenance of Stormwater Control Facilities
established in Subsequent Documents or by dividing the acreage of such Owner's
portion of the Property served by the Stormwater Control Facilities by the total
acreage of the portion of the Property served by the same Stormwater Control
Facilities when no maintenance assessments apply to the Property.


11.Permanently Protected Undisturbed Open Space Areas. Within any permanently
protected undisturbed open space areas (and similarly designated areas) shown on
any recorded plat of any portion of the Property, there must not be any land
disturbing activity, any placement of impervious surfaces, any tree disturbing
activity (as defined in the Code), any removal or vegetation, any new
development or expansion thereof, or new use, construction, or encroachment
without first obtaining a watercourse buffer permit from the City.


Article III
Rights Granted to City of Raleigh


1.Action for Specific Performance. Recognizing the consequences to the City of
Raleigh of non-compliance with the obligations of this Maintenance Covenant,
Declarant hereby grants the City of Raleigh the right to seek, in any court of
appropriate jurisdiction, judicial action for specific perfom1ance of any of the
obligations established within this Maintenance Covenant. This right of the City
shall not limit any other remedies or enforcement options available to the City
under this Maintenance Covenant, the Code, or any other applicable law,
including later adopted ordinances or statutes that may supplement or supersede
the requirements stated herein.




2.Grant of Easements.


(a)Declarant hereby dedicates and Grants unto the City a permanent,
non-exclusive and irrevocable easement over the Lots, Stormwater Control
Facilities, and private drainage easements for the purpose of pem1itting City
inspection and, if deemed necessary, as detem1ined by the City, in its sole
discretion, for Maintenance and other work on the Stormwater Control Facilities
(the "Protection Easement").


(b)Declarant hereby dedicates and grants to the City a permanent, irrevocable,
and non­ exclusive right of ingress, egress, and regress over and across all
public or private easements on the Property, including, but not limited to,
private roads, for Maintenance and other work on the Stormwater Control
Facilities (the "Access Easement"), The rights granted to the City in this
subsection shall extend to employees, agents and contractors of the City.
3.Use of Protection and Access Easements. The City, its officers, employees,
contractors and agents may access the Property and enter the Stormwater Control
Facilities for purposes of exercising the City's rights hereunder. This
Maintenance Covenant shall in no way obligate the


City of Raleigh Form 9.2.2.G.2-Revised February 2020
Page 10




Page 53 of 64
16573214V.12



--------------------------------------------------------------------------------



City to monitor and Maintain the Stormwater Control Facilities, and the City
shall not be liable to any person, firm, partnership, company, corporation,
governmental agency, or entity for the condition or operation of the Stormwater
Control Facilities. Further, this Maintenance Covenant shall in no way diminish,
limit, or restrict the right of the City to e force any of its ordinances as
permitted by law or to exercise any rights or powers granted to it.
4.City Right to Mainta.in and Repair Stormwater Control Facilities and Right of
Reimbursement.
a.If Stormwater Control Facilities serving any portion of the Property arc not
performing adequately or as intended or are not properly maintained or replaced,
the City, in its sole discretion, may, after providing written notice to the Lot
Owners and the Responsible Party, enter the Property and performance Maintenance
of the Stormwater Control Facilities as is necessary to remedy the situation.
a.The City shall be fully reimbursed for its costs of inspecting, monitoring,
designing, constructing, repairing, reconstructing, replacing, and installing
the Stormwater Control Facility or Stormwater Control Facilities. Such costs
shall include the costs of administration, overhead, contracting, and public
advertising associated with the work performed by the City pursuant to this
Article.
a.In addition to any other rights the City has to be reimbursed for its costs,
the City may levy an assessment against each Lot served by the noncompliant
Stormwater Control Facility. No assessment will be levied by the City without
prior notice to the affected Lot Owners. Any unpaid assessment levied by the
City shall be, as allowed by law, a lien against any delinquent Lot.
5.City Right to Private Assessments.
In addition to all other remedies set forth in this Maintenance Covenant, the
Declarant assigns to the City any powers or rights of assessment that presently
exist or that may be created (including those created through a Subsequent
Document) for purposes or funding common expenses for services benefitting the
Lots (including those of an Association and including any assessments for
Maintenance of Stormwater Control Facilities). The Declarant also appoints the
City as attorney-in-fact for the express purpose of assessing and pursuing the
collection of unpaid costs incurred by the City in its Maintenance of any
Stormwater Control Facility serving any of the Lots.
The City shall not exercise the assignment and appointment herein until all of
the following occur:
a.The City has not been fully reimbursed for any costs associated with
Maintenance performed by the City (or its contractors) to any Stormwater Control
Facility serving any portion of the Property.






City of Raleigh Form 9.2.2.G.2-Revised February 2020
Page 11


Page 54 of 64
16573214V.12



--------------------------------------------------------------------------------





b.The City has provided the Responsible Party written notice requesting full
payment and full reimbursement has not been made to the City within thi1iy (30)
days of this notice.


c.At least sixty (60) days prior written notice of the assignment of assessment
rights is provided to the Responsible Party (and the members of the Association
if an Association is the Responsible Party).


The Declarant further assigns to the City the right to compel the Responsible
Party to ratify such assignment of assessment rights and appointment as arc made
in this section at a later date and to, if deemed necessary at the City's sole
discretion, make a similar assignment in the future prior to the City commencing
any Maintenance on any Stormwater Control Facility.


6.Provision of Membership Roster. If an Association is the Responsible Party,
the Association shall, upon demand by the City, provide the City with a list of
all members of the Association and the mailing address for each member that that
the Association utilizes to communicate with its membership. This list must be
provided within thirty (30) days of the City's demand.


7.No Public Adoption.


(a)The City's exercise of its rights under this Maintenance Covenant, or its
abatement of a public nuisance, or its repair of unsafe structures does not
constitute adoption of any Stormwater Control Facility by the City. The legal
authority of the City is not intended to impede or prohibit the Responsible
Party or any Lot Owners from taking all necessary actions to Maintain the
Stormwater Control Facilities so that they function safely and perform the
function for which they were created.


(b)The City is not obligated to monitor or Maintain any Stormwater Control
Facility and the City shall not be liable to any person or entity for the
condition or operation of any Stormwater Control Facilities.


Article IV
Subordination


1. Subordination.


(To protect the interests of the City of Raleigh and the public at large, any
existing deeds of trust, mortgages, or liens encumbering the Properly, other
than property tax liens for the current lax year or governmental improvement
assessment liens, must be subordinated to this Maintenance Covenant. If no such
encumbrances exist, the following representation must be checked by the
Declarant. Otherwise, such encumbrances must be listed and the Maintenance
Covenant must be executed by the beneficiary and trustee (if trustee execution
is necessary per the tem1s of' the security instrument), mortgagee, or lien
holder to evidence such subordination.)


[  [14]  ] DECLARANT REPRESENTS THAT NO SUPERIOR DEEDS OF
TRUST, MORTGAGES, OR LIENS (OTHER THAN PROPERTY TAX LIENS FOR THE


City u,( Raleigh Form 9.2.2.G.2 - Revised February 2020
Page 12


Page 55 of 64
16573214V.12



--------------------------------------------------------------------------------



CURRENT TAX YEAR OR GOVERNMENT AL IMPROVEMENT ASSESSMENT LIENS) ENCUMBER OR
AFFECT THE PROPERTY AT THE TIME OF THE EXECUTION AND RECORDING OF THIS
MAINTENANCE COVENANT, OR THAT IF ANY OF THE FOREGOING EXIST AND ARE NOT BEING
SUBORDJNA TED BY THE DEED OF TRUST BENEFICIARY AND TRUSTEE, MORTGAGEE, OR LIEN
HOLDER BY EXECUTION OF THIS MAINTENANCE COVENANT, DECLARANT HAS AN OWNER'S
POLICY OF TITLE INSURANCE THAT EITHER INSURES THE PROPERTY WITHOUT EXCEPTION FOR
SUCH ENCUMBRANCE OR THAT PROVIDES AFFIRMATIVE COVERAGE WITH RESPECT TO SUCH
ENCUMBRANCE AND, IN SUCH EVENT, A COPY OF SUCH TITLE INSURANCE POLICY HAS BEEN
GIVEN TO THE CITY.


(If the box above is not checked, the subordination section on the signature
pages must be completed and signed by the appropriate parties.)
Article V Miscellaneous


1.Notice. Written notice as required hereunder shall be provided to the City of
Raleigh at
P. 0, Box 590, Raleigh, N.C. 27602, Attention: Stom1water Program Manager and to
the
Declarant at [15] Once the Declarant transfers, by deed or easement,
responsibility
for Maintenance of the Stormwater Control Facilities to the Responsible Party,
the address for notice to the Responsible Party shall be provided to the City in
writing, directed to the address listed above. The City may elect to notify the
Responsible Party at either (i) the mailing address for the Responsible Party
provided to the Wake County Tax Assessor; or (ii) the registered agent of the
Responsible Party on file with the Corporations Division of the Secretary of
State's Office, either of which shall be deemed to comply with any notice
requirements of this Maintenance Covenant. Where notice must be provided to
individual Lot Owners (as members of an Association), such notice shall be sent
to the Owner of that Lot as shown on the county tax listing first class mail.
Written notice shall be deemed received four (4) days following its deposit,
first class mail, with the United States postal system. All mailings required by
this Article shall be sent via the United States Postal Service.


2.Term. This Maintenance Covenant shall continue as a servitude running in
perpetuity with the Property.


3.Severability. If any provision of this Maintenance Covenant shall be deemed
invalid by a judgment, order, or decree of any court of competent jurisdiction,
such invalidity shall not affect any of the remaining provisions of this
Maintenance Covenant.


4.No Merger. The rights, privileges and easements in this Maintenance Covenant
shall not merge by operation of law or terminate but shall remain in full force
and effect despite the fact that the same Owner may own title to all the real
properties which are affected by this Maintenance Covenant.




City of Raleigh Form 9.2.2.G.2-Revised February 2020
Page 13


Page 56 of 64
16573214V.12



--------------------------------------------------------------------------------



1.No Waiver. The failure of any Owner, an Association, a Responsible Party, or
the City in any one or more instances to insist upon compliance with any
provision or covenant herein or to exercise any right or privilege herein shall
not constitute or be construed as a waiver of such or any similar provision,
covenant, right or privilege including the right to cure a breach or default,
but the same shall continue and remain in full force and effect, as if no such
forbearance had occurred.


Article VI Execution


TO HAVE AND TO HOLD the covenants agreed to and the terms, conditions,
obligations and restrictions imposed herein shall be binding upon the Declarant,
its successors and assigns, and shall continue as a servitude running with the
land in perpetuity. Declarant covenants that it is vested of the Property in fee
simple, has the right to convey the same in fee simple, that the Property is
free from encumbrances except as herein stated or subordinated herein, and
Declarant will warrant and defend such title to the same against claims of all
persons whatsoever. Title to the Property is subject to the following: all
utility rights of way and easements recorded in the Registry; plats of any part
or all of the Property recorded in the Registry; and restrictive covenants
affecting any part or all or the Properly that were recorded in the Registry
prior to the recording or the deed to the Declarant that conveyed the Property
to the Declarant.


Declarant acknowledges that the City of Raleigh is acting in reliance on
Declarant's authority to enter into this Maintenance Covenant and !he tcm1s,
conditions, obligations, and restrictions imposed herein in its authorization to
subdivide the Property and in the issuance of any permits or development
approvals associated with any construction of improvements on the Property and
that the City of Raleigh may suffer irreparable harm from the violation of the
covenants, restrictions, and obligations established heroin.


[The signature pages follow this page.]
































City of Raleigh Form 9.2.2.G.2 - Revised February 2020
Page 14


Page 57 of 64
16573214V.12



--------------------------------------------------------------------------------











[Declarant Signature Page]


IN WITNESS WHEREOF, Declarant hereby executes this Maintenance Covenant under
seal as of the day and year first above written.






DECLARANT:


 [16] ___


By:   (SEAL)
Name: [17]
              lts: ______[18]_____(Title)

NORTH CAROLINA


WAKE COUNTY       DECLARANT
ACKNOWLEDGMENT
l certify that the following person personally appeared before me this day and
acknowledged to me that he or she voluntarily signed the foregoing document for
the purpose stated therein and in the capacity indicated:  _
(Print name of signatory in blank)


Date:  _


My Commission Expires:     Notary Public
Print Name:  _




[Affix Notary Stamp or Seal]






[The next page is the subordination signature page.]














City of Raleigh Form 9.2.2.G.2-Revised February 2020
Page 15


Page 58 of 64
16573214V.12



--------------------------------------------------------------------------------





[Subordination Signature Page]


______[19]_____, as Trustee, and ______[20]_____, as Beneficiary, under that
certain Deed of Trust recorded in Book ______[21]_____, Page ______[21]_____
______[12]_____ County Registry, North Carolina, join in this Maintenance
Covenant for the sole pu1vose of expressing their consent hereto and of binding,
subjecting and subordinating said Deed of Trust and their interest in the
Properly to the terms, covenants and conditions of this Agreement.




TRUSTEE:


______[19]_____
By:   (SEAL)
Name:  _
Its:   (Title)






BENEFICIARY:


______[20]_____


By:   (SEAL)
Name:  _
Its:   (Title)






[Notary acknowledgments for the Trustee and Beneficiary follow this page.]






























City of Raleigh Form 9.2.2.G.2-Revlsed February2020
Page 16


Page 59 of 64
16573214V.12



--------------------------------------------------------------------------------





NORTH CAROLINA


WAKE COUNTY        TRUSTEE
ACKNOWLEDGMENT
I certify that the following person personally appeared before me this day and
acknowledged to me that he or she voluntarily signed the foregoing document for
the purpose stated therein and in the capacity indicated:  
(Print name or signatory in blank)




Date:  


My Commission Expires:     Notary Public
image1111.jpg [image1111.jpg]Print Name:  _


[Affix Notary Stamp or Seal]




NORTH CAROLINA
WAKE COUNTY        BENEFICIARY
ACKNOWLEDGMENT


I certify that the following person personally appeared before me this day and
acknowledged to me that he or she voluntarily signed the foregoing document for
the purpose stated therein and in the capacity indicated:  
(Print name or signatory in blank)


Date:  _


My Commission Expires:     Notary Public
Print Name: _






[Affix Notary Stamp or Seal]












City of Raleigh Form 9.2.2.G.2-Revised February 2020
Page 17


Page 60 of 64
16573214V.12



--------------------------------------------------------------------------------



Attorney Certification:


I, _______[22]______, an attorney licensed to practice law in the State of North
Carolina, certify to the City of Raleigh that this Maintenance Covenant has been
prepared in accordance with the instructions provided by the City of Raleigh,
that I am familiar with the requirements of Section
9.2.2.G.2 of tl1e UDO, and have prepared this instrument in accordance with the
requirements of Section 9.2.2.G.2 of the UDO. If a deed of trust is being
subordinated to this Maintenance Covenant and the signature of the trustee is
not provided, T hereby certify that I have reviewed that deed of trust and
verify that the terms of the deed of trust do not require trustee consent or
signature for the subordination to be effective,


___________ NC Bar#: __[23]_
Attorney at Law






























































City of Raleigh Form 9.2.2.G.2 -Revised February 2020
Page 18


Page 61 of 64
16573214V.12



--------------------------------------------------------------------------------





Exhibit A Description of Property


All Lots as shown on the subdivision plat recorded in Book or Maps  , Page   ,
Wake County Registry.






































































City of Raleigh Form 9.2.2.G.2 - Revised February 2020
Page 19




Page 62 of 64
16573214V.12



--------------------------------------------------------------------------------









Exhibit B
Description of Stormwater Control Facilities
and Drainage _Easements


All areas shown and labeled as ''Private Drainage Easements", "'Stormwater
Control Facility", or ''Stormwater Control Measure" (or equivalent terms) on the
subdivision plat recorded in Book of Maps  , Page  , Wake County Registry.




































































City of Raleigh Form 9.2.2.G.2-Revised February 2020
Page 20


Page 63 of 64
16573214V.12



--------------------------------------------------------------------------------







Exhibit C
Stormwater Operations and Maintenance Manual and Budget


[The Stormwater Operations and Maintenance Manual and Budget follows this page.]










































































City of Raleigh Form 9.2.2.G.2-Revised February 2020
Page 21


Page 64 of 64
16573214V.12

